        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 1 of 88



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


In re UPSTREAM ADDICKS AND BARKER                            Sub-Master Docket No. 17-9001L
(TEXAS) FLOOD-CONTROL RESERVOIRS
                                                             Judge Charles F. Lettow


THIS DOCUMENT APPLIES TO:

ALL UPSTREAM CASES



               TEST PROPERTY PLAINTIFFS’ POST-TRIAL REPLY BRIEF


Daniel H. Charest                                   Charles Irvine
E. Lawrence Vincent                                 IRVINE & CONNER PLLC
BURNS CHAREST LLP                                   4709 Austin Street
900 Jackson Street, Suite 500                       Houston, Texas 77004
Dallas, Texas 75202                                 713-533-1704
469-904-4550                                        charles@irvineconner.com
dcharest@burnscharest.com                              Co-Lead Counsel, Upstream Pre-Trial
lvincent@burnscharest.com                              Discovery and Dispositive Motions
    Co-Lead Counsel, Upstream Pre-Trial
    Discovery and Dispositive Motions
    Co-Lead Counsel for Upstream Plaintiffs
    as to Jurisdictional Discovery, Motion to
    Dismiss, and Scheduling

Edwin Armistead “Armi” Easterby                     Vuk S. Vujasinovic
WILLIAMS HART BOUNDAS EASTERBY, LLP                 VB ATTORNEYS, PLLC
8441 Gulf Freeway, Suite 600                        6363 Woodway Dr., Suite 400
Houston, Texas 77017                                Houston, Texas 77057
713-230-2200                                        713-224-7800
aeasterby@whlaw.com                                 vuk@vbattorneys.com
    Co-Lead Counsel, Upstream Pre-Trial Discovery      Of Counsel for Individual Upstream Plaintiffs as to
    and Dispositive Motions                            Jurisdictional Discovery, Motion to Dismiss, and
                                                       Scheduling
              Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 2 of 88



                                                         TABLE OF CONTENTS

TABLE OF AUTHORITIES...........................................................................................................................v

OVERVIEW .......................................................................................................................................................1

ARGUMENT IN REPLY ................................................................................................................................4

            I.          THE “FACTUAL EVIDENCE” PORTION OF THE GOVERNMENT’S
                        POST-TRIAL MEMORANDUM PROVIDES LITTLE “EVIDENCE”
                        THAT IS RELEVANT TO THE LIABILITY DETERMINATION IN
                        THIS MATTER.......................................................................................................................4

                        A.           The Government Designed the Dams to Store Even More
                                     Stormwater Runoff than Resulted from Harvey—A Storm the
                                     Government Admits will Likely Reoccur...............................................................5

                                     1.          Upstream Project-induced flooding was and is “the direct,
                                                 natural and probable” result of the Project’s intended use and
                                                 operation. .......................................................................................................5

                                     2.          Harvey’s “unprecedented” rain was anticipated, expected, and
                                                 foreseen. .........................................................................................................9

                        B.           The Government’s Emphasis on its Knowledge During the Design
                                     in the 1940s, and Argument that the Foreseeability Inquiry should
                                     Run from 70 Years Ago, is Undercut by the Continuous
                                     Governmental Management and Operation—The Retention of
                                     Stormwater Runoff—of the Federal Project. .......................................................... 12

                        C.           There was no “Zero Sum Game” during Harvey because the
                                     Government had no Discretion to Decide how to Operate the Dams. ........ 18

                        D.           The Government’s Attempt to Lay the Blame on Plaintiffs, the
                                     Counties, and other Factors must be Rejected. .................................................. 21

                                     1.          The attempt to lay the blame on Plaintiffs is legally irrelevant,
                                                 belied by the record, and breach of the public’s trust. ........................ 21

                                     2.          Neither Fort Bend nor Harris County holds responsibility for
                                                 the Project, and the Government considered—but rejected—
                                                 condemning flowage easements or private property upstream.......... 27

                        E.           No Government Action Provided any St. Bernard Parish Type of
                                     “Offset” or Relative Benefit to Upstream Properties. ...................................... 29

                                     1.          The sole purpose of the Buffalo Bayou & Tributaries Project
                                                 is the protection of Downstream properties. ........................................ 29



                                                                                ii
 Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 3 of 88



                   2.           The outgrants were issued to ease developers’ compliance
                                with County development regulations and provided no flood
                                mitigation benefit for the reservoir pool flooding; if anything,
                                they exacerbated the upstream flooding risk. ....................................... 30

II.    THE GOVERNMENT’S EXPERTS DID NOT REBUT PLAINTIFFS’
       PROOF. ................................................................................................................................. 35

       A.          The Report and Testimony of Dr. Robert Nairn does not Counter
                   Plaintiffs’ Causation Proof..................................................................................... 35

                   1.           Dr. Nairn conceded each Upstream Test Property flooded
                                during Harvey because of the Addicks and Barker dams.
                                Indeed, Dr. Nairn confirmed that the maximum inundation
                                suffered by each Plaintiff was caused by the Government’s
                                project, proving causation on behalf of each Test Property
                                Plaintiff........................................................................................................ 36

                   2.           Dr. Nairn’s manipulated methodology and patently invalid
                                input data renders his testimony unreliable. .......................................... 37

                   3.           Dr. Nairn’s “Actual Run” model exaggerates the effect of
                                riverine flooding on Upper Buffalo Bayou by more than 3
                                feet, resulting in over-estimations of flooding at the Micu and
                                Giron properties. ....................................................................................... 40

                   4.           Dr. Nairn’s “No Project” model scenario exaggerates riverine
                                flooding by imposing artificial blockages on channels flowing
                                onto Government-owned land. .............................................................. 43

                   5.           Dr. Nairn’s “Gates Open” and “Gates Closed” scenarios are
                                not relevant to any issue in the Upstream case. .................................... 45

       B.          The Government’s Attacks on Dr. Bedient’s Methodology and
                   Conclusions are Without Merit. ............................................................................ 47

       C.          William Kappel’s Methodology, Data, and Conclusions as to the
                   “Rarity” of a Storm like Harvey are Deficient.................................................... 53

       D.          Andrew Ickert’s Opinions on Land Use Changes Ignores Several
                   Potential Causes of Higher Pool Elevations. ...................................................... 56

       E.          David Hooper’s Hypothetical Scopes of Repair Work are .............................. 58

III.   THE INUNDATION OF PLAINTIFFS’ PROPERTY WITH
       STORMWATER RETAINED BEHIND THE ADDICKS AND BARKER
       DAMS CONSTITUTED A FIFTH AMENDMENT TAKING OF
       PLAINTIFFS’ PROPERTIES. .......................................................................................... 62



                                                              iii
             Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 4 of 88



                        A.          Each Test Plaintiffs’ Property was Taken by Government Action................. 63

                                    1.          The flooding of each Test Property was caused by the design,
                                                construction, and operation of the Project. .......................................... 63

                                    2.          The Government does not get one free flood of private
                                                property which lies upstream of and within the impoundment
                                                contour line of a flood control dam. ...................................................... 65

                                    3.          Each Plaintiff held a compensable property interest that was
                                                subjected to severe interference by the government’s action. ............ 66

                        B.          The Government’s Action in this Case was not an Exercise of Police
                                    Power that Absolves it of its Constitutional Obligation to
                                    Compensate Plaintiffs. ........................................................................................... 69

                        C.          The Doctrine of “Necessity” does not Absolve the Government of
                                    its Constitutional Obligation to Compensate Plaintiffs. ................................... 69

                        D.          Plaintiffs Have Proven the Taking of Personal Property. ................................ 72

            IV.         PLAINTIFFS HAVE PROVEN A TAKING UNDER .............................................. 73

                        A.          The Time and Duration of the Taking. ............................................................... 74

                        B.          The Degree to Which the Invasion was Intended. ............................................ 74

                        C.          The Foreseeable Result of the Authorized Government Action. ................... 75

                        D.          The Character of the Land at Issue. ..................................................................... 76

                        E.          The Severity of the Interference. .......................................................................... 77

                        F.          Plaintiffs’ Reasonable Investment-Backed Expectations.................................. 77

CONCLUSION ............................................................................................................................................... 79

CERTIFICATE OF SERVICE .................................................................................................................... 81




                                                                            iv
             Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 5 of 88



                                                      TABLE OF AUTHORITIES

Cases
Air Pegasus of D.C., Inc. v. United States,
  424 F.3d 1206 (Fed. Cir. 2005) .................................................................................................................. 73
Alford v. United States,
  141 Fed. Cl. 421 (2019)............................................................................................................................... 44
Arkansas Game & Fish Comm’n v. United States,
  568 U.S. 23 (2012) ........................................................................................................................ 5, 9, 13, 20
Arkansas Game & Fish Comm’n v. United States,
  736 F.3d 1364 (Fed Cir. 2013) ........................................................................................................... passim
Banks v. United States,
  138 Fed. Cl. 141 (2018)............................................................................................................................... 75
Big Oak Farms, Inc. v. United States,
   105 Fed. Cl. 48 (2012) ................................................................................................................................. 67
Bowditch v. Boston,
  101 U.S. 16 (1879) ....................................................................................................................................... 70
Brazos River Auth. v. City of Graham,
  354 S.W.2d 99 (Tex. 1961) ......................................................................................................................... 68
Caquelin v. United States,
  140 Fed. Cl. 564 (2018) ............................................................................................................................... 74
Cary v. United States,
  552 F.3d 1373 (Fed. Cir. 2009) ....................................................................................................... 8, 13, 76
First English Evangelical Lutheran Church of Glendale v. Los Angeles Cty., Cal.,
   482 U.S. 304 (1987) ....................................................................................................................................... 3
Hansen v. United States,
  65 Fed. Cl. 76 (2005) .................................................................................................................. 2, 22, 63, 76
Harris Cty. Flood Control Dist. v. Kerr,
  499 S.W.3d 793 (Tex. 2016) ................................................................................................................. 63, 68
Herriman v. United States,
  8 Cl. Ct. 411 (1985) ..................................................................................................................................... 65
Howes v. Atkins,
  668 F. Supp. 1021 (E.D. Ky. 1987) .......................................................................................................... 18
Ideker Farms, Inc. v. United States,
   136 Fed. Cl. 654 (2018)........................................................................................................................... 9, 67
Ideker Farms, Inc. v. United States,
   142 Fed. Cl. 222 (2019)........................................................................................................................... 9, 67
In re Downstream Addicks and Barker (Texas) Flood-Control Reservoirs,
   No. 17-CV-9002L .......................................................................................................................................... 1



                                                                               v
             Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 6 of 88



In re Upstream Addicks and Barker (Texas) Flood-Control Reservoirs,
   138 Fed. Cl. 658 (2018).................................................................................................................... 1, 68, 69
John B. Hardwicke Co. v. United States,
   467 F.2d 488 (Ct. Cl. 1972) ........................................................................................................................ 35
John Horstmann Co. v. United States,
   257 U.S. 138 (1921) ..................................................................................................................................... 13
Klein v. United States,
   375 F.2d 825 (1967) .................................................................................................................................... 73
Love Terminal Partners, L.P. v. United States,
  889 F.3d 1331 (Fed. Cir. 2018) .................................................................................................................. 77
Miller v. Schoene,
  276 U.S. 272 (1928) ..................................................................................................................................... 69
Mitchell v. United States,
  267 U.S. 341 (1925) ..................................................................................................................................... 73
Moden v. United States,
  404 F.3d 1335 (Fed. Cir. 2005) ..................................................................................................... 13, 74, 76
Moden v. United States,
  60 Fed. Cl. 275 (2004)................................................................................................................................ 14
Nat’l Bd. of YMCA v. United States,
  395 U.S. 85 (1969) ....................................................................................................................................... 71
Palazzolo v. Rhode Island,
  533 U.S. 634 (2001) ..................................................................................................................................... 79
Palm Beach Isles Assoc. v. United States,
  231 F.3d 1354 (Fed. Cir. 2000) .................................................................................................................. 78
Portsmouth Harbor Land & Hotel Co. v. United States,
  260 U.S. 327 (1922) ..................................................................................................................................... 65
Preseault v. United States,
   100 F.3d 1525 (Fed. Cir. 1996) ............................................................................................................ 22, 77
Pumpelly v. Green Bay Co.,
  80 U.S. (13 Wall.) 166 (1872) ..................................................................................................................... 63
Quebedeaux v. United States,
  112 Fed. Cl. 317 (2013)......................................................................................................................... 65, 74
R. J. Widen Co. v. United States,
   357 F.2d 988 (1966) .................................................................................................................................... 73
Ridge Line, Inc. v. United States,
  346 F.3d 1346 (Fed. Cir. 2003) .......................................................................................................... passim
Scranton v. Wheeler,
   179 U.S. 141 (1900) ..................................................................................................................................... 68




                                                                             vi
              Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 7 of 88



St. Bernard Par. Gov’t v. United States,
   139 S. Ct. 796 (2019) ..................................................................................................................................... 5
St. Bernard Par. Gov’t v. United States,
   887 F.3d 1354 (Fed. Cir. 2018) ................................................................................................. 5, 29, 30, 35
St. Bernard Parish Government v. United States,
   126 Fed. Cl. 707 (2016)............................................................................................................................... 60
Steele v. Houston,
   603 S.W.2d 786 (Tex. 1980) ....................................................................................................................... 71
Stockton v. United States,
   214 Ct. Cl. 506 (1977) .............................................................................................................. 63, 64, 65, 74
Tarrant Reg’l Water Dist. v. Gragg,
  151 S.W.3d 546 (Tex. 2004) ....................................................................................................................... 68
Trinco Inv. Co. v. United States,
   722 F.3d 1375 (Fed. Cir. 2013) ............................................................................................................ 69, 70
United States v. Caltex (Philippines), Inc.,
  344 U.S. 149 (1952) ..................................................................................................................................... 71
United States v. Cress,
  243 U.S. 316 (1917) ........................................................................................................................ 46, 67, 77
United States v. Dickinson,
  331 U.S. 745 (1947) ............................................................................................................................... 63, 74
United States v. Sponenbarger,
  308 U.S. 256 (1939) ............................................................................................................................... 36, 64
Yuba Nat. Res., Inc. v. United States,
  904 F.2d 1577 (Fed. Cir. 1990). ................................................................................................................. 72
Statutes
33 U.S.C. § 702(c) ....................................................................................................................................... 68, 69
Constitutional Provisions
Tex. Const. art. 1, § 17. ................................................................................................................................... 71




                                                                              vii
         Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 8 of 88



                                             OVERVIEW

        The Government’s Post-Trial Memorandum (hereafter “U.S. Post-Trial Brief”) argues that

Tropical Storm Harvey was of such an unprecedented magnitude that Corps of Engineers was put to

a no-win choice between flooding of properties Upstream or Downstream of the Addicks and Barker

dams. That assertion is completely false. Harvey did not present the Government with a “zero-sum

game” dilemma. To the contrary, the Corps had already determined and planned to protect the Down-

stream property owners at the expense of those Upstream. The Corps made no emergency decisions

that were contrary to the Water Control Manual. The trial confirmed the situation that this Court

previously recognized:

        [T]he actions available to the government for dealing with the relevant emergency [Har-
        vey] were constrained by the design of the dams and impoundments, the Corps’ 2012
        Water Control Manual, and the Corps’ normal operating procedures. Key to those con-
        straints was the design of the dams that contemplated flooding land outside government
        ownership or control. The design pools extended well beyond land owned by the gov-
        ernment, to include thousands of homes and businesses. Thus, it was not that the
        government had to respond to Tropical Storm Harvey as an emergency that necessitated
        the flooding of private land, but rather it was the design of the dams and the govern-
        ment’s procedures for operating them, all put in place well before Harvey arrived.

In re Upstream Addicks and Barker (Texas) Flood-Control Reservoirs, 138 Fed. Cl. 658, 669 (2018). The

essential, foundational argument of the entire Government defense to Plaintiffs’ claims is a myth.

        Aside from the false “no-win” premise, the U.S. Post-Trial Brief and this record do more to

prove the Test Property Plaintiffs’ case than refute it.

    •   The Government admits that the “government action” at the heart of Plaintiffs’ case was its
        use of the congressionally-authorized Buffalo Bayou and Tributaries Project (the “Project”),
        to hold back and control stormwater impounded by the Project which was designed, con-
        structed, modified, and operated by the U.S. Army Corps of Engineers (the “Corps”) to
                                           1
        protect Downstream communities.


1
  See U.S. Post-Trial Brief at i, 4-5. See also In re Downstream Addicks and Barker (Texas) Flood-Control
Reservoirs, No. 17-CV-9002L, In the United States Court of Federal Claims, United States’ Cross-Mo-
tion for Summary Judgment and Opposition to Plaintiffs’ Motion for Summary Judgment, Dkt. No.
183 at 31 (August 3, 2019) (“The ‘affirmative act’ here includes the construction of the Project in the


                                                    1
         Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 9 of 88



    •   The Government admits that the Corps knew its operating concept imposes flooding on pri-
        vate lands without benefit of a flowage easement or other legal right, which is a necessary
        byproduct of the undisputed fact that the Government did not purchase sufficient property
        behind the Addicks and Barker dams to store the amount of the stormwater runoff the Project
        was designed and constructed to hold back and control, but instead only purchased enough
        property to store stormwater runoff associated with the 1935 storm, which produced approx-
                                                                       2
        imately 15 inches of rain in 72 hours (i.e., a 25-year storm).

    •   The Government admits that during Harvey the Corps operated the Project in precise accord-
                                                                                 3
        ance with the compulsory operational edicts of its Water Control Manual.

    •   The Government admits that the maximum inundation experienced by each test property was
        caused by the proscribed operation of the Project, which holds back and controls stormwater
                                                                                            4
        runoff in the Project’s reservoir area (including Plaintiffs’ homes and businesses).


1940s, as well as the closing of the gates at the onset of Hurricane Harvey … .”) (hereafter “U.S.
Downstream MSJ”). The Government affirms that the Project “has protected downstream properties
spectacularly well.” U.S. Post-Trial Brief at 6.
2
  See U.S. Post-Trial Brief at 3; see also PX 2293-2295 (NOAA Atlas 14, Vol. II Point Precipitation
Frequency Estimates showing that 15” of rain in 3 days has a 25-year recurrence interval). What the
Corps states it may have “reasonable believed” or “intended” is irrelevant to the question of whether
a taking occurred. See Ridge Line, Inc. v. United States, 346 F.3d 1346, 1356 (Fed. Cir. 2003) (court should
“determine whether the increased runoff on the claimants property was the predictable result of the
government action”); Hansen v. United States, 65 Fed. Cl. 76, 117 (2005) (“The implication of the dis-
junctive [test in Ridge Line], of course, is that the individual sub-parts (intent or causation) are each
sufficient grounds upon which to predicate a takings claim. Provided that one of the two sub-parts is
demonstrated, there is no requirement that the other also be satisfied. Accordingly, a plaintiff can
establish a takings claim by proving causation without also proving intent. … The standard of ‘predict-
ability’ that the Federal Circuit referred to, as part of the causation analysis to be conducted on remand,
was an objective inquiry that did not implicate the subjective intent, knowledge or foresight of the
government.”). The Corps’ evaluation, and rejection, of the option to acquire flowage easements or
additional fee simple real estate illustrates the Government’s knowledge of the Project’s consequences,
and intent to flood upstream properties given a large enough storm. Even if Plaintiffs had to show
the Corps’ reasonable belief, evidence in the record supports that showing too.
3
 See U.S. Post-Trial Brief at 50; see also U.S. Downstream MSJ at 11 (“The Addicks and Barker dams
and reservoirs are operated by the Corps in accordance with a Water Control Manual, dated November
2012.”).
4
 See U.S. Post-Trial Brief at ii; see also U.S. Downstream MSJ at 18 (“[T]he pool of floodwater behind
Barker Reservoir exceeded the government-owned land behind Barker Dam on August 27, and early
the following day, the pool of floodwater behind the Addicks Reservoir exceeded the government-
owned land behind Addicks Dam.”); see also 9 R.R. 2777:1-6; 20-23 (Nairn); see also DX 608, Expert
Report of Dr. Robert Nairn at iii (“With the federal project in place, peak flood elevations at all the
upstream Test Properties are attributed to backwater due to high pool elevations in Addicks or Barker
Reservoirs . . .”); id. at 94 (“Peak flood elevations at all the upstream Test Properties are attributed to


                                                     2
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 10 of 88



    •   The Government admits that each Test Property Plaintiff held a property interest that was
                                                                               5
        damaged or destroyed by the Government’s impounded stormwater runoff.

These facts, all admitted by the Government, proves the Government’s liability.

        The Government has always known its operating concept would impose flooding on Up-

stream private lands within the Project’s design pools in order to achieve its stated public purpose of

reducing downstream flood damages. During and after Harvey, that inevitable and long-predicted

occurred. The overwhelming evidence and testimony of the pertinent narrative in this case proves that

(a) the Government designed, built, and operated its federal flood-control Project; (b) knew the fore-

seen and intended consequences of the design, construction, and operations of the Project; (c)



backwater due to high pool elevations in Addicks or Barker Reservoirs.”). As the United States has
acknowledged to this Court, “Proof of causation in a flooding case requires plaintiffs to show that
their properties experienced more flooding than they would have absent government action address-
ing the relative risk.” U.S. Downstream MSJ at 23.
The Government’s misleading use of nomenclature must be highlighted here. The Government con-
tinually attempts to characterize the “reservoirs’ behind each dam as coterminous with the
government-owned land behind those dams. That is false. The “reservoir” is the area necessary to
hold the amount of runoff which teach dam is designed to retain—regardless of whether the govern-
ment acquires the necessary property interests to use that property for its public purpose. See EM
1110-2-1420, at 2-1 (stating that a “reservoir, as defined by ER 1110-2-1156, Engineering and Design
Safety of Dams, is a body of water impounded by a dam in which water can be stored. Congressionally
authorized purposes of reservoirs in the USACE include flood risk management”) (https://www.pub-
lications.usace.army.mil/Portals/76/Users/182/86/2486/EM_1110-2-1420.pdf?ver=2018-11-29-
122500-613) (last accesses September 6, 2019).
5
  U.S. Post-Trial Brief at 111 (noting Banker ownership of test property); id. at 115 (same for Burn-
ham); id. at 121 (same for Giron); id. at 126 (noting Holland leasehold interest in test property); id. at
129 (noting Lakes on Eldridge ownership of test property); id. at 131 (same for Micu); id. at 135 (same
for Popovici); id. at 139 (same for Sidhu); id. at 142 (same for Soares); id. at 146 (same for Stewart); id.
at 149 (same for Turney); id. at 154 (same for Wind); id. at 156 (same for West Houston Airport
Corporation). The Government’s admission that the Test Property Plaintiffs owned an interest in the
property inundated by the reservoir pools is all that is required for a finding of liability; its argument
that the damage the government action caused could be repaired—or that the Government provided
post-taking aid to its victims—is completely irrelevant to the question of liability. See First English
Evangelical Lutheran Church of Glendale v. Los Angeles Cty., Cal., 482 U.S. 304, 321 (1987) (holding that
“where the government’s activities have already worked a taking of all use of property, no subsequent
action by the government can relieve it of the duty to provide compensation for the period during
which the taking was effective”).


                                                     3
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 11 of 88



repeatedly recognized the Project’s inevitable flooding of upstream private property; and (d) never-

theless still took every action both before and during Harvey to protect downstream interests at the

expense of Upstream landowners.

        The Government’s promotion of legal theories that have been repeatedly rejected by this and

other Courts, and its reliance on an unsupported factual narrative, cannot shield it from its categorical

constitutional obligation to compensate these Test Plaintiffs for bearing the burden of protecting

downstream Houston and the Houston Ship Channel from the devastating effects of Harvey’s storm-

water runoff racing unabated down Buffalo Bayou.

                                     ARGUMENT IN REPLY

I.      THE “FACTUAL EVIDENCE” PORTION OF THE GOVERNMENT’S POST-
        TRIAL MEMORANDUM PROVIDES LITTLE “EVIDENCE” THAT IS RELE-
        VANT TO THE LIABILITY DETERMINATION IN THIS MATTER.

        The Government’s brief provides a false narrative, full of contradictions but lacking any valid

counter to Plaintiffs’ claims. For example, the Government argues that Harvey was an unprecedented

event and implies that it was unforeseeable to the Government, while simultaneously asserting that all

the Test Property Plaintiffs “knew or should have known” about Upstream pool flooding years before

Harvey. The two themes cannot both be true. Indeed, neither is. Similarly, the Government argues it

had to make “zero-sum game” decisions in real time but admits, as it must, that the Corps followed

the mandatory directives of its 2012 Water Control Manual to the letter when operating the dams.

And, while the Government tries to exculpate itself for storing the stormwater runoff its Project was

constructed to retain by claiming Harvey dumped an unprecedented volume of rainfall, the Govern-

ment, at the same time, admits that the Upstream properties would have flooded if recent storms,

such as Tropical Storms Allison and Claudette, had been centered over the Buffalo Bayou watersheds.

        As described below, much of the Government’s factual argument is legally irrelevant to these

physical takings claims. Still, even the irrelevant facts the Government chooses to trumpet cannot



                                                   4
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 12 of 88



drown out those it chooses to ignore. The Upstream Plaintiffs have established a record upon which

this Court can and should find liability against the United States for taking private property.

          A.        The Government Designed the Dams to Store Even More Stormwater Runoff
                    than Resulted from Harvey—A Storm the Government Admits will Likely Re-
                    occur.

          The Government argues that because of the “unprecedented” nature of Harvey, the damage

to Plaintiffs’ real and personal property was not the “direct, natural and probable result” of govern-
                6
ment action. As the trial record demonstrates, the Government’s attempt to place the blame for

Project-induced flooding on the “unique” nature of the Harvey storm ignores several obvious coun-

terargument and contradicts decades of its own observations and admissions.

                    1.     Upstream Project-induced flooding was and is “the direct, natural and
                           probable” result of the Project’s intended use and operation.

          Initially, the relevant inquiry does not ask whether Harvey can be characterized as “unprece-

dented” or not, but instead whether the Government’s invasion was the direct, natural, or probably

result of an authorized activity, St. Bernard Par. Gov’t v. United States, 887 F.3d 1354, 1360 (Fed. Cir.

2018), cert. denied, 139 S. Ct. 796 (2019); and relatedly whether the authorized use and intended opera-

tion of the Project directly or foreseeably resulted in the occupation and invasion of the Upstream

private properties with impounded stormwater runoff, Arkansas Game & Fish Comm’n v. United States,

568 U.S. 23, 39 (2012).

          It did. Witnesses at trial confirmed that Addicks and Barker hold back and control stormwater

runoff from the hundreds of square miles comprising the Upper Buffalo Bayou watershed in order to
                                                                                                   7
effectuate the Project’s purpose of protecting the City of Houston from damaging flood stages. The




6
    See U.S. Post-Trial Brief at i, 46, 82; see also 1 R.R. 35:24-36:3.
7
    1 R.R. 81:19-82:16.


                                                        5
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 13 of 88



source of the stormwater runoff is rain that is not absorbed in the ground. The dams function hydro-
                                                                                  8
logically by holding back this stormwater into the resultant reservoir flood pools.

          The Government originally designed the Addicks and Barker dams to impound more than the

amount of rainfall runoff produced by Harvey. The Design Storm used by the Government in the

1940s for the Addicks and Barker dams and reservoirs was the 1899 storm over Hearne, Texas, a
                                               9
storm that dumped 32-35 inches in 3-4 days. As the Government’s expert meteorologist testified, the

amount of rainfall over the Addicks and Barker Watersheds during Harvey was about 31 inches over

three to four days—precisely the amount of rainfall the Government originally designed the Project
             10
to retain.

          Even at the time of design and construction, the Government acknowledged that this amount

of rain would be expected to occur during the life of the Project—an expected frequency within about
           11                                                                         12
50 years. Indeed, during the 70 years prior to Harvey, the relevant geographic region saw even more


8
    1 R.R. 90: 17-20; 1 R.R. 174:15-175:14; 7 R.R. 1936:1-3.
9
  JX 5, Buffalo Bayou, Texas Definite Project Report (June 1, 1940, USACE 129508-09) (stating that
the Corps’ December 13, 1938 Special Hydrology Report concluded that there was no evident mete-
orological reason why the Hearne storm could not have centered over the basin); id at USACE 129527
(discussing the “design storm rainfall of 31.4 inches”); PX 87, Buffalo Bayou and Tributaries, Texas
Addicks and Barker Dams, Environmental Assessment: Dam Safety § 5.04 (November 1981, USACE
012906) (discussing the adopted spillway design flood as based on the 1899 Hearne storm of 30 inches
in 72 hours); DX 25, Reservoir Regulation Manual (August 1955, USACE 284642) (Corps investigated
52 storms in central and coastal Texas to establish Design Storm).
10
     U.S. Post-Trial Brief at 59; 5 R.R. 1161:20-1162:5 (Kappel).
11
  Plaintiffs are moving to admit certain ancient documents that were produced post-trial by the Gov-
ernment, one of which is ECF No 245-1, Report on Review of Plans for Buffalo Bayou Flood Control
by the War Department United States Engineer Office, Galveston, Texas (dated April 6, 1938) at
USACE2019_000014 (stating that 35.1 inches in 104 hours is likely to occur with a frequency of once
every 50 years).
12
  PX 707, Standard Project Flood Determination (March 1, 1965, USACE 000497) (defining “region”
to include area surrounding the given basin in which the storm producing factors are substantially
comparable); 4 R.R. 1026:18-1027:10.


                                                     6
          Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 14 of 88



                                                                   13
rainfall amounts during Tropical Storms Allison and Claudette. Further, one of the recently-pro-

duced historical documents from 1938 demonstrate the Corps’ long-standing view that “estimated

rainfall of 35.1 inches in 104 hours…does not seem unduly high” when one considers that “such a
                                                                                  14
rainfall is considered as likely to occur with a frequency of once every 50 years.”

          Likewise when the Government undertook substantial Project modification work on the two

dams in the 1980s, it did so in recognition of the increased rainfall amounts that it expected would
                                                                                                      15
occur over the pertinent watersheds based on the estimated Probable Maximum Precipitation (PMP).

As explained by the Government’s chief witness Mr. Robert Thomas, the PMP is the heaviest rainfall
                                                                                       16
that engineers believe could be generated by meteorological conditions in the region. The PMP for

this federal project averages 43 or 44 inches in 72 hours which, as Mr. Thomas conceded at trial, is far
                                                           17
greater than the 31 inches in rainfall produced by Harvey.


13
  PX 1597 (Corps PowerPoint) (showing what would have happened in the Addicks and Barker wa-
tershed had Tropic Storms Allison or Claudette hit there); JX 31, Memo: Consideration of Alternatives
for preserving Integrity of Addicks & Barker Reservoirs Embankments (February 13, 1984, USACE
487626) (comparing the Claudette rainfall event); 5 R.R. 1199:13-1200:7 (Allison rainfall exceeded
Harvey rainfall); PX 59, Draft Operational Assessment of the Addicks and Barker Reservoirs, Fort
Bend and Harris Counties, TX (October 2009, USACE 464073) (Claudette dropped 43 inches of rain
in Alvin, Texas, located 50 miles southeast of the Project).
14
  See Ex. A to Plaintiffs’ Motion to Reopen Trial Record (ECF No. 245-1), Report on Review of Plans
for Proposed Buffalo Bayou Flood Control (April 6, 1938, USACE2019_0000014).
15
  PX 51, Dam Safety Assurance, General Design Memorandum (June 1984, USACE 013592) (recog-
nizing that there is a Spillway Design Storm rainfall that is based on the Probable Maximum
Precipitation); 2 R.R. 497:22-498:3 (Thomas); 1 R.R. 175:15-176:7 (Thomas); PX 87, Buffalo Bayou
and Tributaries, Texas Addicks and Barker Dams, Environmental Assessment: Dam Safety § 5.04 (Novem-
ber 19811, USACE 012898)(stating that the recorded occurrences of larger storms have resulted in
significant changes in design criteria for dams and reservoirs, particularly in urban areas).
16
  1 R.R. 175:15-22; DX 255, Appendix 11 Engineering (May 2013, USACE 065023); PX 707, Standard
Project Flood Determination (March 1, 1965, USACE 000497) (defining “region” to include area
surrounding the given basin in which the storm producing factors are substantially comparable); 4
R.R. 1026:18-1027:10.
17
     1 R.R. 176:4-11.


                                                   7
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 15 of 88



          Mr. Thomas also confirmed that, during Harvey, the elevation of the Project’s flood pools
                                                                                      18
were lower than the elevation of the main embankments or the auxiliary spillways. Thus, even the

rainfall and stormwater runoff—and the reservoir pools created behind each dam—were not the max-

imum amounts the Project was designed and constructed to hold back, control, and impound. There

are future Harveys, and future expropriations of properties even further upstream of the dams within
                                    19
these reservoirs, yet to come.

          Contrary to the Government’s argument then, the Project was hardly a mere “consequential”
                                                                 20
factor in causing the flooding of the Upstream Test Properties. The facts demonstrate that the res-

ervoir pools during Harvey were very much the “direct” result of the intended use and operation of
                                                                      21
the Project, and accordingly were the legal cause of the flooding. This is hardly surprising -- the

Project’s purpose is to hold back stormwater runoff (i.e., rain water that cannot be absorbed in the

ground) from the several hundred square miles of watershed that is subject to frequent and massive

rain storms.

          The record thus renders this case as far different from those relied on by the Government

which involved only “consequential” or “incidental” government action such as Cary v. United States,

552 F.3d 1373 (Fed. Cir. 2009). In Cary, plaintiffs alleged the government “took” their private property

when a forest fire broke out on the national forest and spread to plaintiffs’ lands. But the fire was




18
     4 R.R. 995:10-24.
19
  5. R.R. 1198:4-8; JX 118, Water Elevation Impact Tables (May 22, 2014, USACE 019883-86) (Pro-
ject’s Spillway Design Flood would occupy and invade over 20,000 acres of private land).
20
     U.S. Post-Trial Brief at 82.
21
   See JX 52 Buffalo Bayou and Tributaries, Texas, Reconnaissance Report: Section 216 Study, Addicks and
Barker Reservoirs, Houston, Texas (October 1995, USACE 015301) (App’x V) (stating “in these [up-
stream] cases, it is clear that the dam caused the impounded floodwaters”).


                                                   8
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 16 of 88



actually started by a lost hunter, and the fact that the Government may have allowed fire-prone vege-

tation to accumulate on federal land could not constitute the “direct” cause of plaintiffs’ injury,

according the court. 552 F.3d at 1378 (holding that “clearly, the government did not intend to take

the landowners’ land by use of an uncontrolled wildfire”). The building of dams is entirely different

since, as stated, the direct and intended hydrologic consequence of constructing flood-control dams

like Addicks and Barker is the impoundment and storage of stormwater behind it.

                2.       Harvey’s “unprecedented” rain was anticipated, expected, and fore-
                         seen.

        Additionally, the Government’s assertion that Harvey was “unprecedented” ignores the fact

that the relevant legal inquiry is simply whether the flooding was a foreseeable result of the govern-

ment action at issue. Arkansas Game & Fish Com’n, 568 U.S. at 39; Ridge Line, 346 F.3d at 1355

(“property loss compensable as a taking” results when “the asserted invasion is the direct, natural, or

probable result of an authorized activity”); accord Ideker Farms, Inc. v. United States, 136 Fed. Cl. 654, 675

(2018), reconsideration denied, 142 Fed. Cl. 222 (2019) (defining the foreseeability standard in takings

cases). Looking to the “foreseeability” of Harvey is not the question at all; instead, the question is the

foreseeability of the occupation and use of these Test Properties by the stormwater runoff from the

huge watersheds that is held back and controlled by the Government’s design, construction, and op-
                                            22
eration of the Addicks and Barker dams.




22
   PX 777, Analysis of Design (September 1945, USACE 010324) (noting that in the preparation of
the Definite Project Report, the Government determined that “the entire watershed above the con-
fluence of South Mayde Creek and Buffalo Bayou must be controlled…”); PX 1213, Internal Corps
Memo (June 32, 1992, USACE 322368) (stating that “Probable Maximum Flood” elevation would
reach 1181.1 NGVD in Addicks and 110.3 in Barker, and “that in this scenario non-government
owned land would be under water.”).


                                                      9
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 17 of 88



          The overwhelming evidence of foreseeability (as discussed at length in Plaintiffs’ Opening
                   23
Post-Trial Brief ), proves that the Government has long known that the storage capacity of the
                                                                                                     24
Addicks and Barker reservoirs extends well beyond the Government-owned land behind each dam.

As noted, according to the Government’s expert, the amount of rain that fell over the Addicks and

Barker Watersheds during Harvey was about 31 inches in 3-4 days—well within the design parameters
                    25
of the reservoirs. Harvey clearly did not exceed the Project’s design capacity as August 30, 2017




23
     See Plaintiffs’ Opening Post-Trial Brief, ECF No. 235, at 13-24; 111-14.
24
   6 R.R. 1461:1-6 (Long); 2 R.R. 365:7-25 (Thomas). In addition to the admissions of the Govern-
ment’s witnesses, its own documentary evidence demonstrating foreseeability is equally devastating to
the Government’s case; just a few examples are repeated here. In the 1980s, the Government calcu-
lated an updated ‘taking line’ for the upstream area—a line indicating the area the Corps needed to
acquire to comply with updated hydrologic criteria. 1 R.R. 294:1-14; 295:2-10 (Thomas); PX 46 at
USACE 474375. For the Addicks and Barker reservoirs, that takings line was above the Harvey flood
pool. Id. As one Government document stated: “the Government does not have title or easements on
the land above 108.0 m.s.l. … development of the area will eventually place the Government in the
position of having to flood the area within the reservoir with the accompanying damages in order to
protect downstream improvements in the event of a severe future storm.” PX 39, Buffalo Bayou &
Tributaries Inspection Report No. 2 (October 29, 1974, USACE 233674); see also JX 31, Internal Corps
Memo (1984, USACE 487626)(“Projected Maximum Flood on empty pool is considered a probable
occurrence when compared with the 1979 Claudette rainfall event”); PX 1597 at 31 (Corps Power-
Point) (“Fact: Addicks & Barker Reservoirs are capable of putting development above the reservoir
under water…storms have occurred near our area that would have caused flooding off government
owned land in Addicks & Barker Reservoirs.”); see also id. at 48 (“Addicks & Barker Reservoirs has
never flooded off government-owned land. After seeing the potential for flooding from the two
storms presented [Tropical Storm Claudette and Allison], we know it can and probably will happen at
some point in time.”).
Moreover, in the 2000s, the Corps collected first floor elevation surveys for over 10,000 structures in
the area that it knew were subject to being submerged by impounded runoff. 1 R.R. 100:11-16
(Thomas). Thus, not only did the Government know upstream properties would be flooded by its
operation of the Project, it knew the specific properties that would suffer from those operations. 1
R.R. 100:8-10, 170:19-25 (Thomas); 1 R.R. 273:3-7 (Thomas: “we had data indicating the first level
elevations of those homes and information about the pool level”).
25
     5 R.R. 1161:20-1162:5 (Kappel).


                                                    10
          Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 18 of 88



                                                                               26
reservoir flood pools were only ~45% of the reservoir’s total storage capacity. Thus, the Project held
                                                                               27
back and controlled Harvey’s rainfall runoff by its very “design and intent,” which, even in 1938,

anticipated, expected, and foresaw Harvey’s rainfall and runoff. Accordingly, the record forecloses the
                                                       28
Government’s purported “unprecedented” defense. If anything, the only thing in this case that was

“unprecedented” was the Government’s decision to acquire neither a flowage easement nor fee simple
                                       29
title for sufficient Upstream property.

          Were that not sufficient to eliminate the entire thrust of the Government’s defense in this

case, in light of the Government’s required water control regulations for this Project, a single large

storm is not required to cause the submersion of Upstream properties. As the Corps recognized in its

1992 Special Report on Flooding, the Addicks and Barker pools had reached new record levels without a

single large storm event. Rather, the record pools were formed by what is known as the “ratcheting

effect”—the filling of the pools by several small storms because of the Government’s mandatory
                                                                                                 30
policy of using and operating the Project to only provide downstream flood mitigation benefits. The


26
  JX 118, Water Elevation Impact Tables (May 22, 2014, USACE 019883-86)(Project flood pools
associated with high point of dam elevation would occupy 851,896 acre-feet compared to the 389,300
acre-feet resulting from impoundment of Harvey’s stormwater runoff).
27
 6 R.R. 1454: 16-19 (Long); see also Plaintiffs’ Opening Post-Trial Brief, ECF No. 235, at 4 (quoting
Long video in which he admits the dams were designed to hold as much water as fell during Harvey).
28
   The evidence of foreseeability is so strong that the Government’s documents even show it analyzed
its litigation risk for the anticipated flooding. JX 52 Buffalo Bayou and Tributaries, Texas, Reconnais-
sance Report: Section 216 Study, Addicks and Barker Reservoirs, Houston, Texas (October 1995, USACE
015140, USACE 015301). As explained in Plaintiffs’ Opening Post-Trial Brief, the evidence that for
nearly 40 years the Government repeatedly considered using its condemnation power to acquire up-
stream private land is indisputable evidence that the Government knew its causal role in flooding
upstream properties and could foresee that flooding would one day occur from the operation of the
Addicks and Barker dams. Plaintiff’s Opening Post-Trial Brief, ECF No. 235, at 110 & n. 522.
29
  4 R.R. 1011:14-1012:9; 4 R.R. 1032:15-1033:2 (confirming that, at the Lewisville dam, the flowage
easement elevation was actually above the uncontrolled spillway elevation); PX 3000.
30
     2 R.R. 363:11-364:11; JX 44, Special Report on Flooding (March 1992, USACE 015070).


                                                  11
          Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 19 of 88



Corps cannot change that policy without authorization from Congress that alters the designated public
                         31
purpose of the Project. Thus, as Dr. Bedient concluded, “the design, construction, and operation of

the dams, flooding of upstream private property is inevitable to re-occur. The dams are permanent,

immovable structures. As part of their purpose, they are operated to capture and impound rainfall

runoff in the Addicks and Barker watersheds when heavy rains come to the greater Houston area. The

upstream properties are located within the intended reservoir pools of the Addicks and Barker
         32
dams.” The Government’s characterization of Harvey as “unprecedented” is therefore both legally

irrelevant and factually wrong.

          B.      The Government’s Emphasis on its Knowledge During the Design in the 1940s,
                  and Argument that the Foreseeability Inquiry should Run from 70 Years Ago,
                  is Undercut by the Continuous Governmental Management and Operation—
                  The Retention of Stormwater Runoff—of the Federal Project.

          The Government asserts that the foreseeability analysis is limited to when the dams were con-
                         33
structed in the 1940s. Legally, however, this new argument falls apart; and factually the record

debunks this fictitious narrative. As but one example, the record is replete with references to the how

the Corp modified the Project and its operations since the 1940s, and how these modifications, in
                                              34
turn, produced higher reservoir flood pools.




31
     2 R.R. 428:23-429:12.
32
     PX 526, Expert Report of Dr. Philip Bedient at 57 (November 5, 2018).
33
  U.S. Post-Trial Brief at 79. Significantly, the Government’s position here is squarely at odds with its
position in the Downstream case, in which the Government argues that “the entirety of the Govern-
ment’s action” is the relevant inquiry. U.S. Downstream MSJ at 25.
34
  PX 39, Memo: Inspection Report No. 2 (October 29, 1974, USACE 233672); JX 44, Special Report
on Flooding (May 1992, USACE 015077) (summarizing changed operations to protect downstream
interests by utilizing, to the maximum extent possible, available storage capacity in the reservoirs); JX
85, Draft Public Information Notice (October 23, 1980, USACE 543333) (discussing “compromised
operation” associated with Buffalo Bayou’s limited conveyance capacity).


                                                   12
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 20 of 88



        First, a legal foreseeability inquiry is not static at a single point in time, particularly when the

government project is operated over a significant period of time. Critically, the opening and closing

of the Project’s gated outlets was not the sole aspect of the Project’s operation—indeed, as the Gov-

ernment freely admits, the Project’s twenty-five (25) miles of embankments accomplish their planned
                                                                         35
purpose by holding back and controlling Harvey’s stormwater runoff. Thus the Arkansas Game opin-

ion is inapposite to the Government’s position since it was the cumulative nature of the observations

over time which the courts have examined when determining the foreseeability of flooding during any

single release. See, e.g., Arkansas Game & Fish Comm’n v. United States, 736 F.3d 1364, 1373 (Fed Cir.

2013) (addressing foreseeability and running the inquiry, not from the dam’s construction in the 1940s,

but from the 1990s when the deviations in the water control plan started).

        The cases cited by the Government do not change this fact. The Supreme Court in John Horst-

mann Co. v. United States, 257 U.S. 138 (1921) explained that “the controversy of the cases turns upon

the condition of the lakes at that time [1906], and their condition after an irrigation project was insti-

tuted by the government, called the Truckee Carson project.” 257 U.S. at 142 (emphasis added).

Contrary to the Government’s assertions, Horstmann does not stand for the proposition that foresee-

ability is limited to the period of the Project’s construction.

        The Government also erroneously relies on the cases of Moden v. United States, 404 F.3d 1335,

1345 (Fed. Cir. 2005) and Cary v. United States, 552 F.3d 1373 (Fed. Cir. 2009). However, neither of

these cases support the proposition that the relevant foreseeability point is limited to the Project’s

construction in the 1940s either. In Moden, the Federal Circuit affirmed the dismissal of the plaintiffs’

case when there was insufficient evidence that the Government could have foreseen that its use of




35
  1 R.R. 83:7-10 (Thomas testimony admitting that gated conduits are a small fraction of the total
length of embankments used to hold back runoff).


                                                    13
         Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 21 of 88



chemical solvents to degrease airplane might contaminate groundwater by migrating through previ-

ously undetected “paleochannels,” which caused contamination of the groundwater under plaintiffs’

specific properties. See Moden v. United States, 60 Fed. Cl. 275, 278 (2004). In Cary the court specifically

distinguished flood cases after noting that the causal actor for the wildfire fire was a lost hunter, as

opposed to dams used in a Government flood-control Project. 552 F.3d at 1378. Indeed, try as it

might the Government cannot refute the fact that the direct and intended hydrologic consequence of

its Project entails the holding back and control of impounded stormwater runoff in resultant reservoir

pools.

         Thus, none of the cases relied on by the Government support the proposition that the relevant

foreseeability point in the takings analysis is limited to the Project’s construction in the 1940s. As

conditions and criteria changed, the Government adjusted its design, construction and operation of

its Project accordingly. Therefore, limiting the temporal inquiry in this case would require ignoring the

Corps’ ongoing Project review, as well as the physical and operational modifications to the Project

over time.

         Second, the record here actually proves that the Government could (and did) foresee at the

time of construction in the 1940s that its flood-control project could inundate Upstream properties

with retained stormwater runoff. The Government originally designed the Addicks and Barker dams
                                                                                                          36
in the 1940s to retain a and store a volume of stormwater runoff in amounts comparable to Harvey’s.

Even in the 1940s, the Government knew a “design storm” event, which would result in reservoir


36
  JX 5, Buffalo Bayou, Texas Definite Project Report (June 1, 1940, USACE 129527) (discussing the
“design storm rainfall of 31.4 inches”); PX 87, Buffalo Bayou and Tributaries, Texas Addicks and
Barker Dams, Environmental Assessment: Dam Safety § 5.04 (November 1981, USACE 012906) (discuss-
ing the adopted spillway design flood as based on the 1899 Hearne storm of 30 inches in 72 hours). ).
As the Government’s witness admitted, the amount of rain that fell over the Addicks and Barker
Watersheds during Harvey was less than that of the 1899 Hearne storm used by the Government
when it designed the Project. 5 R.R. 1161:20-1162:5 (Kappel estimated Harvey rainfall at an average
31 inches over the Addicks and Barker watersheds).


                                                    14
          Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 22 of 88



                                                                          37
pools on private lands, was likely to occur during the life of the Project. Indeed, as stated, a recently-

produced 1938 report reveals the Government predicted storms of Harvey’s magnitude (i.e., ~35

inches of rainfall in ~100 hours) were “likely to occur with a frequency of once every 50 years” and
                                                                                38
that 30” of rain in 72 hours is “believed likely to occur once each 14 years.” Thus, the Government

had more than adequate knowledge in the 1940s when the dams were constructed that the real prop-
                                                                                                    39
erty within the design reservoirs would be submerged by the original formulation of the Project.

          And third, despite to the Government’s attempt to limit the foreseeability inquiry to the 1940s,

the record shows that the Government did not only act in the 1940s, but has undertaken continued

actions, oversight, review, management, and operation of the Project from the time they were con-

structed up to the present day—acting at every turn to protect Downstream Houston properties at

the expense of Upstream inundation. In the intervening years since their construction, the Corps re-
                                               40
viewed and updated the relevant hydrology; made modifications to the dams including raising the
                41                                                                          42
embankment; and re-evaluated dam safety risks in light of anticipated runoff volumes.


37
  JX 5, Buffalo Bayou, Texas Definite Project Report (June 1, 1940, USACE 129508-09 (stating that
the Corps’ December 13, 1938 Special Hydrology Report concluded that there was no evident mete-
orological reason why the Hearne storm could not have centered over the basin); JX 15, Report on
the Feasibility of Gating the Uncontrolled Conduits (June 30, 1960, USACE 0000397) (maximum
design water surface elevation–5.8’ beyond Government-owned land–determined by centering trans-
posed Hearne storm over pertinent watersheds).
38
  See Ex. A to Plaintiffs’ Motion to Reopen Trial Record (ECF No. 245-1), Report on Review of Plans
for Proposed Buffalo Bayou Flood Control (April 6, 1938, USACE2019_0000014).
39
  JX 7, Drawings to Accompany Definite Project Report (June 1, 1940, USACE010219)(Addicks and
Barker Reservoir map showing that the original Project design would occupy and invade private lands
with the reservoir pools resulting from the Design Storm.)
40
     2 R.R. 497:16-21 (Thomas).
41
     1 R.R. 127: 10-22; 2 R.R. 486:15-487:2 (Thomas).
42
  E.g., PX 38, Memo: Buffalo Bayou and Tributaries, Barker Dam, Texas, Inspection Report No. 2
(August 6, 1974); 1 R.R. 244:16- 245 (Thomas); 1 R.R. 308: 1-8 (discussing PX 85, Public Information
Notice: Buffalo Bayou and Tributaries, Texas – Addicks and Barker Dams (October 23, 1980)); JX 52


                                                    15
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 23 of 88



          Indeed, the Government’s Project modification work in the 1980s followed the Government’s

recognition that the Projected Maximum Flood “on an empty pool is considered a probable occur-

rence when compared with the 1979 Claudette rainfall event which occurred some 40 miles south of
                  43
the reservoirs.” As a “secondary” design and construction event, there is no valid basis to exclude

the knowledge of the Government at that time from the foreseeability question, and the record shows

that the Government knew that the dams as now modified would still inundate these properties given
                                           44
a Probable Maximum Precipitation event.

          Hollow too is the Government’s allegation that the Corp did “enough” through land acquisi-
                       45
tion in the 1940s, which was rationalized on the basis that “the savings in annual interest would be
                                                                                                  46
in excess of the probable damages from storms producing pools greater than the takings line.” For
                                                                                                       47
instance, when the Government points to the 1935 storm as the most intense storm during that era,

this observation ignores the original design parameters from the 1899 Hearne Design Storm as well

as the hydrologic reevaluation reflected by the 1977 Hydrology Report. As Mr. Thomas conceded,

Claudette and the 1977 Hydrology Report changed things dramatically for the Corps by setting the




Buffalo Bayou and Tributaries, Texas, Reconnaissance Report: Section 216 Study, Addicks and Barker Reser-
voirs, Houston, Texas (October 1995, USACE 015131).
43
   JX 31, Memo: Consideration of Alternatives for preserving Integrity of Addicks & Barker Reservoirs
Embankments at 2 (February 13, 1984, USACE 487626) (“Projected Maximum Flood on empty pool
is considered a probable occurrence when compared with the 1979 Claudette rainfall event”);
44
     1 R.R. 175:15-22; 1 R.R. 176:4-11.
45
     U.S. Post-Trial Brief at 11
46
     JX 5, Buffalo Bayou, Texas Definite Project Report (June 1, 1940, USACE 1229527-58).
47
  U.S. Post-Trial Brief at 9. Plaintiffs note that the Corps’ own documents do not limit design storms
to specific watersheds. See PX 707, Standard Project Flood Determination (March 1, 1965, USACE
000497) (defining “region” to include area surrounding the given basin in which the storm producing
factors are substantially comparable); 2 R.R. 464:13-465:4.


                                                   16
              Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 24 of 88



                                     48
PMP to 44.6 inches in 72 hours. Because of that 1977 report, as Mr. Thomas explained, the Corps

had to make substantial modifications to the dams so that they could contain the Spillway Design
         49
Flood, and the Government’s Post-Trial Memorandum concedes that the Corps “entered into a

renewed period of analysis to evaluate safety concerns to downstream properties and the related flood-
                                          50
ing concern to upstream properties.” Still even in the face of the updated hydrologic criteria, when

the Corps evaluated additional land acquisition that would have foreclosed the widespread develop-
                                                                                                   51
ment of the upstream area, it affirmatively decided to reject the option in order to save money.

          Finally, the Government’s argument to narrow the foreseeability inquiry to only the proba-

bility of a storm like Harvey occurring in the 1940s, is undercut by the Corps’ own documents actively

predicting what would happen if more recent storms like Claudette or Allison had occurred over the
                                    52
Addicks and Barker watersheds. The Corps itself has been predicting the possibility of a Harvey-like



48
     1 R.R. 256:15-18; 2 R.R. 497:16-21.
49
     1 R.R. 257:21-258:1.
50
     U.S. Post-Trial Brief at 19.
51
  E.g., 1 R.R. 289:5-21 (1980s decision not to purchase 8,700 acres); PX 48, Memo: Rehabilitation of
Addicks and Barker Dams (September 9, 1980, USACE 543358) (document showing the OCE is in
agreement that upstream real estate should be purchased, but this never happened); Buffalo Bayou
and Tributaries, Texas, Reconnaissance Report: Section 216 Study, Addicks and Barker Reservoirs, Houston,
Texas at 2 (October 1995, USACE ) (Recon study where no action alternative was selected).
As Plaintiffs have stated previously, Plaintiffs’ position is not that the Government’s failure to acquire
additional land behind the dams upon which to store stormwater runoff is the “governmental action”
which constitutes the taking in this case. Rather, the evidence adduced confirms the knowledge and
intent of the Government to use private property to fulfill the Project’s public purpose from the first
day construction of the dams was completed. See Arkansas Game & Fish Comm’n v. United States, 736
F.3d 1364, 1372-73 (Fed. Cir. 2013) (opinion after remand) (foreseeability encompasses both what the
Corps knew at the time it built the Dams as well as what it could have foreseen would be the conse-
quences of its actions). Because the Government continually acknowledges the lack of sufficient
property to store its impounded stormwater runoff, the “intent” of the government sufficient to prove
a taking could not be stronger in this case.
52
     E.g., PX 1597 (Corps PowerPoint).


                                                   17
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 25 of 88



event for years. Even the Governments’ brief concedes that as early as the 1970s, “the Corps [became]

aware in the 1970s that a real possibility existed of a large storm creating flood pools at the reservoirs
                                                                                         53
that could extend into the new developments upstream of the GOL boundaries.” Against these

concessions, it is difficult to take seriously the Government’s argument that foreseeability should stem

only from what it knew in the 1940s especially when its actual knowledge in that time period cannot

be reconciled with the Government’s portrayal.

          C.        There was no “Zero Sum Game” during Harvey because the Government had
                    no Discretion to Decide how to Operate the Dams.

          The Government argues that during Harvey, it faced a “zero-sum game” dilemma because it
                                                                         54
could not avoid flooding both Upstream and Downstream properties. Apparently the Government
                             55
misunderstands the term, as well as the interests served by the Project’s authorized purpose.

The Government portrays the zero-sum game here as being forced to decide whether and when to

open or close the dams’ outlet gates because opening the gates earlier would slightly reduce flooding

Upstream but increase flooding Downstream, and keeping the gates closed would increase flooding
               56
Upstream. The Government’s pretense is this was a decision it was forced to confront. It was not.

          First, the Government had no discretion to decide between flooding the Upstream versus

flooding the Downstream properties. As the Government’s witness, Robert Thomas confirmed, the




53
     U.S. Post-Trial Brief at 18.
54
     U.S. Post-Trial Brief at 51–52; 1 R.R. at 34:12–19 (Counsel opening statement).
55
  A zero-sum game—derived from game theory— describes a “situation in which a gain for one side
necessarily entails an equal and opposite loss on the other side.” Black’s Law Dictionary (11th ed.
2019). “In a classic zero-sum game, such as poker, the total winnings exactly equal the total losses; any
gain is at another player’s expense.” Howes v. Atkins, 668 F. Supp. 1021, 1026–27 (E.D. Ky. 1987).
56
     U.S. Post-Trial Brief at 51; 4 R.R. at 1058:4–18 (Thomas).


                                                    18
             Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 26 of 88



                                                                                    57
Project is not operated to provide any flood mitigation benefits to upstream areas. Indeed, as Thomas

admitted, the Corps cannot—as a matter of law—decide to operate the dams in a manner to protect

the Upstream properties at the expense of those Downstream without prior authorization from Congress
                                                               58
that alters the designated public purpose of the project.

             Indeed, the record confirms that the Government did not make a single discretionary decision

regarding the operation of the gates during Harvey. To the contrary, its actions were governed entirely
                                                                                                  59
by the 2012 Water Control Manual, including its induced surcharge flood control regulations. There

was no discretion exercised by the Corps; instead, the Water Control Manual was simply followed to the
        60
letter. Both Mr. Thomas and Mr. Long explained that the purpose of the surcharge regulations is
                                                                               61
related to the Downstream properties only, not helping the Upstream ones. As a result, the Govern-
                                                                                           62
ment’s claim that Harvey was an “emergency” requiring tough decisions is simply false.

             In addition, it is absolutely incorrect for the Government to argue that the “United States
                                                          63
gained no benefit from the flooding that occurred.” The Project performed as intended, and the


57
  1 R.R. 65:10–16; 1 R.R. 103:19-104:3 (Thomas); 1 R.R. 104:10–12 (Thomas agreeing that purpose
of releases was not to help upstream folks); 6 R.R. 1473:1-7 (Long agreeing that opening the gates
during Harvey was not done to reduce flooding on upstream properties).
58
     2 R.R. 428:23-429:12.
59
  JX 110 Addicks and Barker Reservoirs, Buffalo Bayou and Tributaries, San Jacinto River Basin, TX,
Water Control Manual (November 2012, USACE 016339, USACE 016435–36); 4 R.R. 983:7–16
(Thomas).
60
     4 R.R. 986:6-987:8.
61
     6 R.R. 1473:1-7 (Long); 1 R.R. 103:19- 104:3; 1 R.R. 104:10-12 (Thomas).
62
  U.S. Post-Trial Brief at 49–50. Indeed, the trial record confirms that the Corps did not ever even
declare any “Emergency Level” 1, 2, or 3 during Harvey pursuant to the Emergency Action Plan in
place for the Project. JX 118, Water Impact Tables in the Corps’ 2014 Emergency Action Plan (USACE
01977–76).
63
     U.S. Post-Trial Brief at 87.


                                                     19
              Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 27 of 88



Government reaped the benefits of occupying over 7,000 acres of private lands with impounded

stormwater runoff. The record is replete with evidence of the enormous public benefit the Project

provides to downstream properties. For example, the Corps estimated that the dams prevented more than
                                                                                      64
$6.96 billion of net losses to properties downstream of the reservoirs during Harvey. Corps modeling

estimated that an additional 13,000 structures downstream would have flooding during Harvey with-
                     65
out the Project. Further, the Corps estimates cumulative Project benefits to be $24.98 billion through
         66
FY17. The Government itself states that “the Project almost certainly saved far more than the eight
                                      67
lives lost during the 1935 Storm.” The problem for the Government here is that those benefits were

achieved solely for the Downstream properties at the expense of the Upstream property owners who

bore the severe burden imposed by the Government’s actions, framing a classic constitutional obliga-

tion to compensate the Upstream property owners. Ark. Game & Fish Comm’n v. United States, 568 U.S.

23, 31 (2012). The Government was not caught unawares in an alleged “zero sum game,” but if it

were, the winner here was the Government—fulfilling its mandate to protect downtown Houston and

saving Downstream properties billions of dollars in avoided damage, at the expense of the Upstream

property owners.

              Finally, the Government cannot complain of the situation it faced since that condition was

one of its own making. Over the decades, the Corps repeatedly rejected the option of acquiring prop-

erty interests that would have either prevented flooding private upstream homes, or giving the Corps


64
   1 R.R. 164:18 –165:12 (Thomas); 1 R.R. 161:7–11 (Thomas agreeing that dollar figure does not
include damages from downtown to the ship channel); JX 228, FY 2017 Annual Water Control Report
at VII-7 (June 2018, USACE869495) (after accounting for impacts caused to upstream and down-
stream).
65
     5 R.R. 1276:9–17 (Buchanan); PX 164; PX 168.
66
     JX 228, FY 2017 Annual Water Control Report at VII-7 (June 2018, USACE 869488).
67
     U.S. Post-Trial Brief at 54.


                                                     20
          Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 28 of 88



                          68
the legal right to do so. Had there been flowage easements on the Upstream land, no homes or
                                                                                69
businesses would have been built within the Project’s reservoir boundaries. The Government’s de-

cision not to acquire the legal right to store the stormwater runoff its Project was designed and

intended to retain militates against the Government’s attempt to avoid its constitutional obligation to

pay just compensation to these Test Plaintiffs by saying “it had no choice.” Instead, the record shows

that the Government chose to embrace an operating concept that imposes flooding on private lands

with no legal right with full awareness of the attendant consequences.

          D.      The Government’s Attempt to Lay the Blame on Plaintiffs, the Counties, and
                  other Factors must be Rejected.

          The Government’s litigation strategy of blaming everyone but itself runs counter to the factual

evidence which shows that it solely operated the Project, and that it understood the consequences of

its own actions. The tactic is also irrelevant to the legal standard for physical takings.

                  1.     The attempt to lay the blame on Plaintiffs is legally irrelevant, belied by
                         the record, and breach of the public’s trust.

          The Government’s attempt to blame the Test Plaintiffs for a lack of knowledge of flood risk

to their properties is foreclosed by the legal standard for a physical taking. There is no legal issue of

“notice,” “assumption of the risk,” or “moving to thee nuisance” on the part of the plaintiff in a

physical taking case; the only issue of “knowledge” is the foreseeability inquiry regarding the


68
   E.g., 1 R.R. 289:5-21 (1980s decision not to purchase 8,700 acres); PX 48 (document showing the
OCE is in agreement that upstream real estate should be purchased, but this never happened); JX 52
Buffalo Bayou and Tributaries, Texas, Reconnaissance Report: Section 216 Study, Addicks and Barker Reser-
voirs, Houston, Texas (October 1995 study where no action alternative was selected). As explained by
Mr. Thomas, the so-called “no action” alternative was selected as part of the 1995 Reconnaissance
Report. 2 R.R. 377:2-6; 392:13-17 (Thomas); see also JX 52 Buffalo Bayou and Tributaries, Texas, Re-
connaissance Report: Section 216 Study, Addicks and Barker Reservoirs, Houston, Texas (October 1995, USACE
015136, USACE 015147). And the Government made its decisions knowing that litigation could re-
sult. JX 52 Buffalo Bayou and Tributaries, Texas, Reconnaissance Report: Section 216 Study, Addicks and
Barker Reservoirs, Houston, Texas (October 1995, USACE 015140, USACE 015301).
69
     4 R.R. 1036:9-12.


                                                    21
             Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 29 of 88



knowledge of the Government. See Ridge Line, 346 F.3d at 1355 (noting the takings liability issue fo-

cuses on government knowledge or intent); see also Hansen v. United States, 65 Fed. Cl. 76, 117 (2005)

(noting Ridge Line test is disjunctive requiring either intent or causation on the part of the government).

The Government’s tort-based arguments that the Plaintiffs were put on notice—whether through

USGS maps, plat language, or a Corps meeting from the early 1990s—are legally irrelevant here.

             Moreover, as discussed in Plaintiffs’ Opening Post-Trial Brief, the concept of “reasonable

investment-backed expectations”—the “hook” by which the Government seeks to introduce this ir-

relevant inquiry—is only to be applied in regulatory takings cases, not in physical takings. See Preseault

v. United States, 100 F.3d 1525 (Fed. Cir. 1996) (“The Government’s attempt to read the concept of

‘reasonable expectations’ as used in regulatory takings law into the analysis of a physical occupation

case would undermine, if not eviscerate, long-recognized understandings regarding protection of

property rights; it is rejected categorically.”). This was discussed in the Plaintiffs’ Opening Post-Trial
        70
Brief. Crediting the Government’s argument would be a sea change in takings jurisprudence and

must be rejected. And while the Court need not engage in any further analysis of the matter, in an

abundance of caution Plaintiffs will respond to the Government’s argument.

             First, factually, all Plaintiffs testified that they did not know their properties were located inside
                                                                71
the Government’s Addicks and Barker reservoir pools.

             Second, at most, the Government is left with the argument that the Plaintiffs should have

known their properties were located inside a federal reservoir pool. But even accepting this argument



70
     See generally Plaintiff’s Opening Post-Trial Brief at 116 & n. 541.
71
  E.g., 6 R.R. 1729:10-15 (Banker); 6 R.R. 1758:15-1760:3 (Burnham); 6 R.R. 1654:8-18, 6 R.R. 1651:8-
17 (Giron); 7 R.R. 1834:14-16 (Holland); 5 R.R. 1413:15-1414:5 (Strebel, Lakes on Eldridge Commu-
nity Association); 5 R.R. 1293:24-1294:15 (Micu); 5 R.R. 1225:2-17 (Popovici); 6 R.R. 1738:9-17
(Sidhu); 4 R.R. 1076:22-1078:3 (Soares); 6 R.R. 1607:19-22 (Stewart); 7 R.R. 2151:16-20 (Turney); 6
R.R. 1626:1-1627:7 (Wind); 7 R.R. 2120:20 - 2121:5 (Lesikar, West Houston Airport Corporation).


                                                          22
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 30 of 88



on its face—and its legal relevancy, which Plaintiffs contest—the evidence does not establish that the

Plaintiffs should have known that the Project’s true boundaries engulf their properties. The Govern-

ment presented no evidence to support this irrelevant argument; the Government’s expert, Dr.

Galloway, who was to opine about the Plaintiffs’ ability to understand the “flood proneness” of their
                           72
properties, was struck. Nothing in the record ties the “availability” of any alleged publicly available

information to some “objective standard” of what a given Test Plaintiff “should have known” about

the risks of Project-induced flooding.

           The Government proceeds to expend numerous pages detailing a litany of obscure data, maps,

and web-based information that still fails to show a widespread and transparent information campaign

by the Corps sufficient to put the public at large or a prospective property purchaser on notice about

the actual extent of the reservoir pools and the specific private properties located within them. For
                                                                             73
instance, the Government presses that Houston is naturally “flood prone.” But to say Houston is
                                                                      74
flood prone, or that Houston “has always struggled with flooding,” or that all Houston residents
                      75
have flood “risk,” ignores that the upstream flooding was a man-made condition due to the Gov-

ernment’s dam—not a natural condition like “flatness.” It was the Corps that imposed the flood risk

on these Upstream properties, not natural conditions. The fact that Houston is close to the Gulf of

Mexico where hurricanes are likely to form—discussed by the Government as an apparent defense—

only serves to highlight the foreseeability of the destruction wrought by the Government’s actions.



72
   See 8 R.R. 2483:15-19 (Galloway); 8 R.R. 2542:24-2543:3 (Levine). Galloway’s testimony on “flood
proneness,” even if allowed, would have provided no evidence regarding the risk of Project-induced
flooding as he admitted “that was not an indicator on my list.” 8 R.R. 2531:22-2532:3.
73
     U.S. Post-Trial Brief at 16.
74
     U.S. Post-Trial Brief at 2.
75
     U.S. Post-Trial Brief at 3.


                                                  23
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 31 of 88



           The Government also put on no evidence that an average citizen would know how to read

and comprehend the hydrology information it touts. Key maps might notate “elevation 114 feet” but
                                                                                                          76
there is no other information to demonstrate the consequence of that notation to a typical reader.

And with regard to FIRM maps, as Mr. Nakagaki confirmed, they do not actually depict reservoir pool
                                                                              77
flooding, so they provide the Government no support for its argument. In fact, Mr. Nakagaki testi-

fied that these maps were not even available to the public as an online resource until the 2000s, well
                                                         78
after many Test Plaintiffs purchased their property.

           Moreover, just because information may be discoverable does not mean that the Test Plaintiffs

(or the general public for that matter) had any duty to seek it out, knew how to access it, or that the

information is readily comprehensible. For example, not a single Plaintiff testified that they reviewed
                                                           79
a subdivision plat before they bought their property. There was no evidence presented that plats are

reviewed in a real estate closing; in contrast, the actual evidence showed that homeowners typically
                                                                                                          80
read are the seller’s disclosures, provided by a real estate agent, not items like those plats or key maps.

           In addition, the evidence showed that the language the Government cherry picks from these

arcane sources was not effective in informing the public. Indeed, when the Fort Bend County Drain-

age District’s Chief Engineer, Mr. Vogler, was asked whether the “plat language was successful in

informing the public of the risks associated with being submerged by the Barker Reservoir pool?” Mr.




76
     E.g., DX 795.
77
  8 R.R. 2374:23-2376:4, 2379:22-25 (Nakagaki) (stating that FEMA mainly provides risk information
for natural disasters, and that for the federal reservoir information, “the map does not speak to that”).
78
     8 R.R. 2351:25-2352:2.
79
     E.g., 5 R.R. 1295:8 (Micu); 1660:16 (Giron); 1707:11 (Banker).
80
     E.g., 5 R.R. 1225-26 (Popovici) (explaining that she looked at the seller’s disclosure list).


                                                      24
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 32 of 88



                                           81
Vogler pointedly answered, “No sir.” And only Fort Bend, not Harris, County had this subdivision

plat notation. In light of Mr. Vogler’s testimony, and because plats are not routinely reviewed by

prospective purchasers, the subdivision plats do not represent evidence that Fort Bend County Plain-

tiffs should have known their properties are inside a reservoir pool. In fact, the plat language stated
                                                                                   82
the Plaintiffs’ subdivisions were “adjacent” to the Barker Reservoir, not in it.

          Other documents like 1980s NEPA forms, the 1995 Reconnaissance Report, ABECT com-

munications, or a newspaper article similarly provide no basis to strip Plaintiffs of their constitutional

protections. A buried sentence in a 1981 NEPA document hardly constitutes a vigorous public infor-

mation campaign by the Corps. The most Mr. Thomas could offer regarding the 1995 Reconnaissance

Report was that “as far as he knows” it went to the public, which is not particularly persuasive when
                                      83
it pre-dates his time at the Corps. The Government’s communications through ABECT (and two

local authorities) leading up to Harvey were labelled “For Internal Use Only”, and not publicly dis-
                                                                        84
seminated, which was true of many other Governmental reports. The 1980s Houston Chronicle

article provides no information of the full extent of the reservoir pools; the tiny map included in the
                                                                                        85
article shows dark shading only, no streets, and no identifying property information. And of course,

a single 1980s local news article is of no help to people moving to Houston after the date of the article.


81
     3 R.R. 682:10.-16.
82
     See U.S. Post-Trial Brief at 33 (quoting language and citing relevant exhibits).
83
     1 R.R. 114:5-13 (Thomas).
84
  JX 146, CWMS Forecast for August 25, 2017; see also JX 228, FY 2017 Annual Water Control Report
(June 2018) (labelled official use only); 1 R.R. 158:22 -159:23 (Thomas agreeing that the document
labelled “official use only” means not to be shared with the public); PX 51, Dam Safety Assurance,
General Design Memorandum (June 1984) (also labelled “official use only”); 2 R.R. 335:20 – 336:6
(Thomas).
85
  DX 71. It bears noting that this article related to a proposed plan that would have lowered the ends
of the dams; this plan was never implemented. Instead, the embankments were raised.


                                                      25
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 33 of 88



The fact that the Government chose to introduce such information into the trial record does not mean
                                                                                                      86
that any Plaintiff saw them, or reasonably believed it necessary to study them and understand them.

       Critically, the Government conducted a first-floor elevation survey of private property located
                                          87
inside the Project’s reservoir boundaries. As a result, the Government had detailed maps showing

the very address of the specific properties its Project would occupy with impounded flood waters. But
                                                                                           88
the Government still failed to notify those homeowners of the risk of Project inundation.

       In light of the information that the Government gathered and actually could have provided to

homeowners—but did not—the Government cannot now accuse the homeowners that they “should
                                                                                89
have known” about their homes were inside the Government’s reservoir pools.


86
   Had the Corps actually been engaged in a widespread, transparent information campaign to the
public, the Corps might have had evidence in the form of yearly mailers to every Upstream property
address (including those it had surveyed and which it knew would flood) or pages on its own website
with explanatory maps detailing the full extent of the reservoirs’ maximum design pools and the an-
ticipated flooding effect on every property located within them. But the Government offered no
evidence of the sort. Instead, the Government feebly offered evidence of a few meetings, scattered
through the years, with insignificant attendance—hardly sufficient given that upstream flooding vic-
tims could number in the thousands and the significant turnover of these residential properties.
Plaintiff’s Opening Post-Trial Brief, ECF No. 235, at 122 (discussing these meetings); PX 1747 (Long
email describing flooding of thousands).
87
  1 R.R. 100:8-16 (Thomas); 1 R.R. 170:19-25 (Thomas); 1 R.R. 273:3-7 (Thomas: “we had data indi-
cating the first level elevations of those homes and information about the pool level”).
88
  See PX 2289, 2290, and 2292 (shapefiles of surveyed structures in Project’s flood pools); see also 5
R.R. 1289:2-15 (Micu) (“I had no idea they made that map. I wish that we would have known.”).
89
   See 5 R.R. 1289: 14 (Micu) (stating she would have liked to have seen the Government’s elevation
survey information on her home); 1662:17 (Giron). And Plaintiffs stand by their evidence supporting
the inference of a “misinformation” campaign by the Corps. See Plaintiff’s Opening Post-Trial Brief,
ECF No. 235, at 122. Among some of the examples: (a) the Government’s misleading and confusing
equation of the “reservoirs” or the “project boundary” with the Government-owned land, instead of
the full extent of the reservoir’s design pool, see 2 R.R. 390:5-8 (Thomas admitting the use of these
terms); (b) the 1973 memo by the Chief of the Galveston District’s Engineering Division noting that
the Government needed to come up with a plausible story “for our operating concept of imposing
flooding on private lands without benefit of flowage easement or other legal right” since this fact “is
expected to soon become a public issue,” PX 37, Memo: Addicks and Barker Reservoirs – Encroach-
ment on Private Lands (May 3, 1973, USACE 667927); (c) the 1980 Corps memo noting that the


                                                  26
              Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 34 of 88



                     2.     Neither Fort Bend nor Harris County holds responsibility for the Pro-
                            ject, and the Government considered—but rejected—condemning
                            flowage easements or private property upstream.

              As with the Government’s attempt to lay blame on the Plaintiffs, the Government’s finger

pointing at local governments is also legally irrelevant. The Government’s Project was the sole cause

of the maximum inundation suffered by each Test Plaintiff, not any action by any local government.

              And while local county governments do issue permits for development outside federally

owned land, the Corps was entirely aware this was taking place. Indeed, though the Government
                                                           90
emphasizes the Corps “does not control” development, once again it was a willing participant in the

circumstance about which it now complains. The Government could have acquired flowage easements

or condemned the properties in fee—both of which were in keeping with standard Corps proce-
         91
dures.        At trial, Mr. Thomas conceded that, had the Corps purchased additional real estate, in




public “had not been informed” of the problem of upstream areas being subject to flooding outside
existing government fee line,” JX 26, Memo: Buffalo Bayou and Tributaries – Spillways for Addicks
and Barker Dams (September 5, 1980, USACE 530470) (emphasis added); (d) the 1992 memo which
recognized that while “[u]rbanization of the privately owned land that borders the Government
Owned Land (GOL) has resulted in the erection of structures within the maximum pool zone. Home-
owners are largely unaware of their situation,” PX 1406, Memo: Buffalo Bayou and Tributaries, Texas,
Addicks and Barker Reservoirs: Special Report of Flooding (June 30, 1992, USACE 529848); (e) the
1989 incident when the Corps downplays the importance of the comments regarding development
inside the Project reservoirs on a USGS quad map [comments which it now touts in its defense], at
that time calling them “misleading,” PX 2284, Memo: Barker Reservoir Pool Elevation; Kelliwood
(August 24, 1989, FB 0000633); and (f) the evasive answers provided in 1999 to the president of a
homeowner association management company asking about “rumored plans to allow the area to
flood,”—telling them there was no such “current plan,” DX 933, Response of Col. Nicholas Buechler,
District Engineer at 1-2 (Undated, USACE 464797-98).
90
     U.S. Post-Trial Brief at 13-14.
91
  In September 1980, the Corps wrote: “The acquisition of upstream lands to comply with ETL 1110-
2-22 has been estimated to cost $353 million. The areas on the upstream side of the reservoirs are
developing quickly. Should additional lands (primarily the undeveloped ones) not be purchased now,
the opportunity will probably be lost forever.” JX 26, Memo: Buffalo Bayou and Tributaries – Spill-
ways for Addicks and Barker Dams at 2 (September 5, 1980, USACE530471). See also PX44 at
USACE570692 (document entitled “Buffalo Bayou and Tributaries, Spillways for Addicks and Barker


                                                     27
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 35 of 88



accordance with such procedures and recommendations from governmental documents, thousands

of homes would have been spared the severe damage resulting from Project-induced flooding during
                       92
and after Harvey.

          In 1995, the Corps re-visited the Project-related flood risks associated with standard Project

operations. The Corps weighed whether to, amongst other options, “Increase reservoir storage by

purchase of flowage easements in the fringe areas adjacent to GOL over existing developed proper-

ties” or “Increase reservoir storage capacity by means of buy-out and relocation of developed
                                                                             93
properties” or “Accept existing conditions and risk through No Action.” The Corps made the af-

firmative decision to accept the risk and consequences of Project-induced flooding by doing nothing.

          Indeed, the Government internally acknowledged that its decisions would facilitate develop-

ment within its reservoir’s footprint. As Mr. Thomas readily conceded at trial, the Government “could
                                              94
have said no” to these requests, yet did not. In 1981, the Corps elected to revise its prior policy of

declining all requests for drainage improvements on reservoir lands after determining this revision
                                                                      95
would have no “significant effect on the operation of the reservoirs.” The Corps neutralized potential

adverse Project impacts from such channels by mandating that any channels extending onto Govern-
                                                          96
ment-owned land not exceed 1979 “in bank” flow rates.


Dams” dated 1980) (stating that the “acquisition of reservoir lands would be in accordance with guid-
ance set forth in ER-405-2-150”); 1 R.R. 282: 4-7 (Thomas) (conceding that the historical document
is saying “acquisition of that upstream real estate is necessary to comply with the regulation”).
92
     2 R.R. 289:5-21.
93
 JX 52 Buffalo Bayou and Tributaries, Texas, Reconnaissance Report: Section 216 Study, Addicks and Barker
Reservoirs, Houston, Texas (October 1995, USACE 015137).
94
     2 R.R. 387:1-4.
95
 JX 52 Buffalo Bayou and Tributaries, Texas, Reconnaissance Report: Section 216 Study, Addicks and Barker
Reservoirs, Houston, Texas (October 1995, USACE 015216) (App’x 2).
96
     Id. at USACE 015144 (describing Corp’s 1979 existing conditions policy).


                                                   28
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 36 of 88



          E.      No Government Action Provided any St. Bernard Parish Type of “Offset” or
                  Relative Benefit to Upstream Properties.

          In the recent St. Bernard Parish case, the Federal Circuit analyzed whether the federal flood

control project, in combination with other federal projects, had provided any relative benefits to the

specific properties in the case before it: “When the government takes actions that are directly related

to preventing the same type of injury on the same property where the damage occurred, such action

must be taken into account even if the two actions were not the result of the same project.” St. Bernard

Par. Gov’t v. United States, 887 F.3d 1354, 1366 (Fed. Cir. 2018) (emphasis added). Here, the federal

project at issue is the Buffalo Bayou & Tributaries Project, and neither it, nor any other federal project,
                                                                  97
provided offsetting benefit to the Test Plaintiff’s properties.

                  1.      The sole purpose of the Buffalo Bayou & Tributaries Project is the pro-
                          tection of Downstream properties.

          The Buffalo Bayou & Tributaries Project provides flood risk protection downstream—to the

City of Houston, the ship channel turning basin, and the various structure that are downstream along
                  98
Buffalo Bayou. As explained by multiple witnesses at trial, that goal is the sole purpose of the Project;

there is no flood protection intended for or conferred by this Project to any Upstream property.

          For example, according to Mr. Thomas, the Buffalo Bayou & Tributaries Project is not oper-

ated, constructed or used to provide flood mitigation benefits to the Upstream people who live behind
            99
the dams. Likewise as demonstrated by a Corps-created graphic depicting structures that had less

flooding due to the Project, none of the relevant “green dots” marking flooding reduction appeared




97
     1 R.R. 57: 1-2 (Thomas).
98
     1 R.R. 64: 20-25 (Thomas); 6 R.R. 1454:9-19 (Long); 2 R.R. 550:8-11 (Lindner).
99
     1 R.R. 65: 10-14; 2 R.R. 429:4-7; 4 R.R. 1011:1-3.


                                                     29
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 37 of 88



                                                                                        100
behind the dams—because Upstream properties did not benefit from the dams.                    And according to
                                                                                                       101
Mr. Long, the Project does not provide any flood control protection Upstream of the dams.                    The
                                                                                  102
Corps operates the Project to solely protect Downstream life and property.

          Indeed, in all respects, the Upstream properties receive no benefit whatsoever from the Pro-

ject. Even when the Army Corps classified the Addicks and Barker dams as “highest risk,” Mr. Thomas

clarified that “the risk that’s driving their high rating is associated with the potential for failure and the
                                 103
downstream consequences.”              Not only does the Project provide no upstream benefits, but there are

no other federal projects that provide any measure of flood protection to the upstream properties

either. At trial, Mr. Thomas confirmed that the Project is the only federal project affecting these upper
                               104
Buffalo Bayou watersheds.

                  2.      The outgrants were issued to ease developers’ compliance with County
                          development regulations and provided no flood mitigation benefit for
                          the reservoir pool flooding; if anything, they exacerbated the upstream
                          flooding risk.

          In its brief, the Government discusses the “outgrants” that were given to developers or local

authorities beginning in the late 1970s. These outgrants took many forms, ranging from utility corri-
                                                                                                              105
dors, park and recreational use, grazing leases, roadway easements, and also for drainage ditches.

However, these outgrants fail to constitute a relative benefit within the meaning of St. Bernard Parish



100
      5 R.R. 1279:16-22; PX 168.
101
      6 R.R. 1453:21-24; 1458:7-16 (Long).
102
      6 R.R. 1458:7-16 (Long).
103
      4 R.R. 1010:1-4, 16-17
104
      4 R.R. 1023:10-1024:3.
105
  4 R.R. 864:1-10; JX 91, 2009 Master Plan (August 2009, USACE016055) (outgrants summary as of
2009).


                                                        30
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 38 of 88



for several reasons. First, none of the drainage ditches are federal projects. Even if facilitated by the

outgrants, the federal government cannot expropriate work performed by others, which provides no

protection against Project-induced flooding, for purposes of the analysis undertaken in St. Bernard

Parish. The Government received monetary payments from the developers, MUD districts, or Counties
                                            106
in exchange for use of federal land.              As discussed above, the ditches did not interfere with Project

operations, and the Corps was careful to limit inflows to 1979 existing conditions. Further, and as

discussed in more detail below, because the drainage ditches are not part of any federal project, they

are irrelevant to any “no project” causation analysis.

           Second, the outgrants were never intended to provide Upstream flood protection against Pro-
                          107
ject-induced flooding.          The plain purpose of the outgrants was to enable developers (sometimes

through a MUD district or county project) to build homes and subdivisions and use less land for

detention features; they had absolutely no purposes to reduce the man-made flooding caused by the
                                108
Addicks and Barker dams.              The outgrants therefore cannot be an offsetting “relative benefit” under

the analysis in St. Bernard Parish because they were not intended to, nor do they, address or operate to

minimize the “relevant risk”—Project-induced submersion of these properties. See St. Bernard Par.

Gov’t, 887 F.3d at 1364; id. at 1366 (“there is no question that the LPV [levee] project was directed to

decreasing the very flood risk that the plaintiffs allege was increased by the MRGO project”) (em-

phasis added).

           Nor were the outgrants even essential to Upstream development. Had the Corps maintained

its prior policy, the upstream lands would simply have developed differently as the developers would


106
      See, e.g., DX 94 (showing an easement for $164,000).
107
      U.S. Post-Trial Brief at 14.
108
  See JX 52 Buffalo Bayou and Tributaries, Texas, Reconnaissance Report: Section 216 Study, Addicks and
Barker Reservoirs, Houston, Texas (October 1995, USACE 015144).


                                                            31
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 39 of 88



have used other techniques to comply with County development regulations. As Mr. Vogler explained,

if the channels had not come onto Government-owned land, then the county would have required
                                                                                                        109
additional detention or retention features within a development, but they would have gone forward.

As a result, Ms. Johnson-Muic’s allegation the outgrants were “the only means to drain” upstream

areas is simply not true. In simple terms, the drainage ditches made subject of the outgrants were

alternatives to developers building detention basins to be in compliance with County development

regulations and the Corp’s 1979 existing conditions policy.

           In fact, the rights granted in the outgrants are very clearly subordinate to the Addicks and

Barker Project’s purpose. For example, language in the easement states that “the United States reserves

the right, power and privilege to submerge, inundate, and overflow occasionally, intermittently, or

constantly, all or any portion of the easement area herein granted as may be necessary in the operation

and maintenance of the Buffalo Bayou Flood Control Project or other Government purposes. The

grantee shall have no claim for damages of any character on account thereof against the United
           110
States.”         Other Corps documents show that all outgrants are subordinate to the Government’s Pro-
                                         111
ject and its authorized purpose.               The outgrants were always evaluated against the purpose and

objectives of Project—which never included protecting the Upstream properties against Project-in-
                      112
duced flooding.             Because the outgrants are not federal projects and because they did nothing to



109
      4 R.R. 817:7-11.
110
      DX 95 at FB0025607.
111
   JX 91, Addicks and Barker Reservoirs, Buffalo Bayou and Tributaries, Fort Bend and Harris Coun-
ties, Texas, 2009 Master Plan (August 2009, USACE 016052) (all Project lands are allocated to
Operations, meaning the safe and effective operation of the reservoirs take precedence over all other
uses).
112
   JX 91, Addicks and Barker Reservoirs, Buffalo Bayou and Tributaries, Fort Bend and Harris Coun-
ties, Texas, 2009 Master Plan (August 2009, USACE 016059).


                                                          32
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 40 of 88



reduce the risk of Project-induced pool flooding whatsoever, they play no part in any relative benefit

analysis within the meaning of St. Bernard Parish.

        Third, if anything, the outgrants exacerbated the Project-induced flood risks for the upstream

properties. The Government’s own documents show that “Channelization onto GOL would increase

the inflow of sediment into the reservoirs resulting in the loss of flood storage capacity;” “watershed

development would increase runoff volumes resulting in more frequent and larger impoundments;”

and “Channel improvements would lower regulatory stream flood profiles resulting in development

of the reservoir fringe at lower slab elevations [which] will increase flood damages resulting from
                                                 113
reservoir impoundments;” among other things.           Thus, as the Government itself identified, the out-

grants reduced the need for detention on private land, facilitated building more homes in the Project’s

reservoir pools, which only increased the inevitable damages resulting from Project-induced flooding.

        For all these reasons, the situation posed by outgrants within the Addicks and Barker reser-

voirs is nothing like the situation posed by the Mississippi River-Gulf Outlet (MRGO) channel and

related levee system in St. Bernard Parish. Indeed, St. Bernard Parish observed that the Corps had ex-

pended $56 million to construct levees along the banks of MRGO to protect citizens from hurricane

storm surges and risks posed by MRGO. St. Bernard Par. Gov’t v. United States, 887 F.3d 1354, 1358

(Fed. Cir. 2018), cert. denied sub nom. St. Bernard Par. v. United States, 139 S. Ct. 796 (2019)(emphasis

added). Although the plaintiffs specifically complained about MRGO, the levee construction offset

the relative harm of MRGO. Id. at 1357-58




113
   JX 52 Buffalo Bayou and Tributaries, Texas, Reconnaissance Report: Section 216 Study, Addicks and
Barker Reservoirs, Houston, Texas (October 1995, USACE 015144-45).


                                                     33
              Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 41 of 88



          Notably, in a 1980 document, the Corps speculated that the “possibility exists of reducing

costs by protecting some of the existing [upstream] development with levees in lieu of land acquisi-
        114
tion.”        Had such levees been built (presumably on the upstream side of the Government-owned

land), which would have prevented at least some reservoir pool water from flowing into the Upstream

residential neighborhoods, then perhaps such levees could have represented an offset similar to the

levees in the St. Bernard case. A levee on the back side of the Addicks or Barker dams might have

addressed the “relevant risk” within the meaning of St. Bernard if it causally prevented reservoir pool

flooding, but such levees were never built Upstream of the Addicks and Barker dams.

          Here, the Government has done nothing to protect Upstream plaintiffs against Project-in-
                    115
duced flooding.           The Government readily admits that standard Project operations dictate using all

available storage capacity – including Upstream private property with homes and businesses – to ef-
                                                                 116
fectuate the Project’s purpose of protecting downstream.               In fact, Mr. Thomas admitted that is




114
   JX 26, Memo: Buffalo Bayou and Tributaries – Spillways for Addicks and Barker Dams (September
5, 1980, USACE 530471).
115
  1 R.R. 86:1-14 (Thomas testimony that there are no embankments or levees between government-
owned reservoir land and privately-owned reservoir land).
116
      1 R.R. 174:15-175:14.


                                                       34
             Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 42 of 88



                                           117
exactly what happened during Harvey.             Here, there simply is no offset against Project-induced flood-
      118
ing.        Accordingly, as the Government concedes in its own documents, the recent discussion in St.
                                                                                               119
Bernard Parish offers the Government no additional line of defense in the present case.



II.          THE GOVERNMENT’S EXPERTS DID NOT REBUT PLAINTIFFS’ PROOF.

             None of the Government’s expert witnesses rebutted Plaintiffs’ proof that the flooding of

each upstream Test Property during Harvey was the direct and intended result of the Government’s

design, construction, and operation of the Addicks and Barker dams.



             A.     The Report and Testimony of Dr. Robert Nairn does not Counter Plaintiffs’
                    Causation Proof.

             Instead of rebutting the issue of causation, Dr. Robert Nairn’s report and testimony confirms

that Project-induced submersion caused the maximum level of flooding for each Test Plaintiff. This

alone, independently, demonstrates the required causation for Plaintiffs’ claims.




117
      Id.
118
   Cases cited by the St. Bernard court are also instructive. The Federal Circuit relied in part on John B.
Hardwicke Co. v. United States, 467 F.2d 488 (Ct. Cl. 1972), where the government had constructed two
dams as part of a flood control project; the first dam decreased the risk of flooding on the plaintiff’s
property, while the second dam increased the risk of flooding. St. Bernard Par. Gov’t, 887 F.3d 1354 at
1364. Because “overall the expectation of flooding was still far less than it would have been if there
had been no flood control program at all,” that court concluded the government was not liable for a
taking. Id. (internal quotations omitted). Here, the outgrants do nothing to alter the overall expectation
of Project-induced flooding, as was demonstrated during Harvey (i.e., there is no evidence showing
the outgrants ameliorated reservoir pool flooding).
119
   JX 52, Buffalo Bayou and Tributaries, Texas, Reconnaissance Report: Section 216 Study, Addicks and
Barker Reservoirs, Houston, Texas (October 1995, USACE 015301-02 )(“The relative benefits doctrine
often protects the United States from liability for downstream flood damages, but is rarely applicable
as a defense to upstream claims.”).


                                                         35
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 43 of 88



        To the extent the Government tries to use other testimony from Dr. Nairn to obfuscate this

clear, dispositive admission, that tactic should be rejected as the data and modeling Nairn uses in

providing the “evidence” the Government relies on is flawed.

                1.      Dr. Nairn conceded each Upstream Test Property flooded during Har-
                        vey because of the Addicks and Barker dams. Indeed, Dr. Nairn
                        confirmed that the maximum inundation suffered by each Plaintiff was
                        caused by the Government’s project, proving causation on behalf of
                        each Test Property Plaintiff.

        The Government acknowledged in the Downstream case that causation is shown by proof

that “Plaintiffs’ properties would have experienced less flooding during Hurricane Harvey if the Pro-
                            120
ject had not been built.”         See also United States v. Sponenbarger, 308 U.S. 256, 266 (1939) (noting liability

accrues where the Government has subjected a plaintiff’s land to any additional flooding above what

would have occurred if the Government had not acted).

        Dr. Nairn offered that exact proof at trial when he testified that the maximum-level inundation
                                                                                                           121
for each test property resulted from the impoundment of stormwater runoff behind the dams.                       That

admission alone—that the Government subjected each Test Property to additional flooding above

what would have occurred without the projects—directs a finding of causation.

        Independently, Dr. Nairn concedes that the Banker, Lakes on Eldridge, Holland, Popovici,

Sidhu, Soares, Stewart, Turney, West Houston Airport Corporation, and Wind properties would not




120
   In re Downstream Addicks & Barker (Texas) Flood-Control Reservoirs, No. 17-9002L, ECF No. 183 at 2
(urging the court to grant its cross-motion for summary judgment because “[t]here is no claim, and
no corresponding proof, that Plaintiffs’ properties would have experienced less flooding during Hur-
ricane Harvey if the Project had not been built”).
121
   9 R.R. 2777:1-6; 20-23 (Nairn); see also DX0608, Expert Report of Dr. Robert Nairn at iii (“With
the federal project in place, peak flood elevations at all the upstream Test Properties are attributed to
backwater due to high pool elevations in Addicks or Barker Reservoirs . . .”); id. at 94 (“Peak flood
elevations at all the upstream Test Properties are attributed to backwater due to high pool elevations
in Addicks or Barker Reservoirs.”).


                                                          36
         Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 44 of 88



                                                                                 122
have flooded at all during Harvey but-for the Addicks and Barker Projects.             As to those ten Test

Properties, then, even the Government’s own expert acknowledges that there is no question of cau-

sation and that the sole cause of their inundation during Harvey was the impoundment of stormwater

behind the dams.

        Finally, as the record shows, the only test properties that Dr. Nairn’s analysis even tries to

challenge (in terms of alleged riverine sources) are those of Ms. Burnham, Mr. Giron, and Ms. Micu.

But the record shows that the data, assumptions, and methodology Dr. Nairn employed when making

his assertions about these three (3) properties render his opinion unreliable. In reality, they too were

flooded solely because of the Project and (as admitted) suffered their maximum inundation because

of the Project. With those concessions, the Report and Testimony of Dr. Robert Nairn cements the

causation analysis with regard to each and every Test Property Plaintiff.

                       2.     Dr. Nairn’s manipulated methodology and patently invalid input data
                              renders his testimony unreliable.

        In trying to salvage some use of the work commissioned from Dr. Nairn, the Government

strains to overcome the clear admissions regarding causation discussed above. This gambit too should

be rejected. Dr. Nairn’s methodology is results-driven and unreliable, and his wholesale failure to

investigate or incorporate local drainage into his model cannot be excused because “the analysis was
              123
difficult.”         At the outset, Dr. Nairn admits that his use of the TELEMAC modeling software did not




122
   9 R.R. 2777:13-23 (Nairn); DX0608, Expert Report of Dr. Robert Nairn at iii (“Our modeling
efforts demonstrate that finished first floors on three of the thirteen upstream Test Properties would
have experienced some flooding even in the absence of the federal project, which includes the Addicks
and Barker Reservoirs.”). See also Plaintiffs’ Opening Post-Trial Brief, ECF No. 235, at 54.
123
   U.S. Post-Trial Brief at 81 (“The aggressive pre-trial schedule rendered these additional analyses
impracticable.”); id. at 68 fn. 57 (Nairn did not include stormwater drains in his analysis “because that
analysis was difficult and the trial schedule did not provide sufficient time to address those complica-
tions”).


                                                       37
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 45 of 88



                                       124
“follow[] the standard approach,”            and that he specifically chose not to use the software to identify
                                                                                                         125
the source of flood water for each test property—even though the software allowed for it.                      Instead,

his initial analysis focused on a single factor: his model’s prediction of the reservoir pools’ water sur-

face elevations (regardless of the actual observed data).

           To predict water surface elevations at the Test Properties, Dr. Nairn first altered TELEMAC’s

source code so he could input rainfall data provided by William Kappel of Applied Water Associates
             126
(“AWA”).           Dr. Nairn did not submit this ad hoc source code for third party or peer review (such as
                                                                                            127
to the consortium that maintains the source code) to confirm its accuracy or validity.            There is simply

no evidence that the altered source code meets any accepted industry standards, and he conceded at
                                                                                                   128
trial that if he had not altered the source code his results would have been different.                  This alone

renders his testimony unreliable.

           To compound the potential for error, Dr. Nairn used his new source code to input AWA’s
                                                                                                                    129
rainfall data, which ignored every Harris County rain gage in the Addicks or Barker watersheds.

Instead, the record shows that the rainfall data relied on by Nairn came from dubious sources—

including buckets, beer cans, and pickle jars—even though Harris County Flood Control District op-

erated 154 rain gages of “the highest quality” throughout the county that measured rainfall on an




124
      U.S. Post-Trial Brief at 67.
125
      9 R.R. 2691:24-2692:1; 9 R.R. 2780:6-16 (Nairn).
126
      9 R.R. 2670:22-24; 9 R.R. 2673:12-21 (Nairn).
127
      9 R.R. 2671:6-10; 9 R.R. 2672:19-2673:11 (Nairn).
128
      9 R.R. 2674:3-7 (Nairn).
129
      5 R.R. 1193:9-1194:2 (Kappel).


                                                         38
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 46 of 88



                               130
hourly basis during Harvey.          Inexplicably, Mr. Kappel chose to use rainfall data from only four of
                                        131                                                                            132
those 154 Harris County rain gages,           not one of which was located within the operative watersheds.

Instead, all four of the gages Kappel “selected” are located on the far east side of Harris County (i.e.,
                                                                                                          133
the area that received more rainfall than anywhere else in Harris County during Harvey).                        For exam-

ple, Kappel chose to include the data from the Clear Lake Gage, which received the maximum
                                                    134
recorded amount of rainfall in the entire county.         Unsurprisingly, rainfall data from sources that are 40+

miles east of the Project were higher than the actual rainfall amounts into the Addicks and Barker
                                                            135
watersheds as recorded by the county rain gages.                  In fact, Mr. Kappel’s rainfall accumulation esti-
                                                                                           136
mates are, at times, 100 percent different than the observed rain gage data.                     By definition then, the

data used in Nairn’s model is not representative of the rainfall experienced in the Addicks and Barker

watersheds.

          Nevertheless, Dr. Nairn accepted and relied on the AWA rainfall data at face value and un-
                                                                              137
dertook no effort to verify the data upon which his model relied.                   As a result, his model expectedly

overestimates the reservoir pool levels from Harvey, as well as many of the incoming tributaries’ water

levels. Because he relied on inaccurate rainfall data, Dr. Nairn’s model does not accurately predict to

a reasonable degree of certainty the rainfall runoff response of the Addicks and Barker watersheds


130
      5 R.R. 1139:14-16; 5 R.R. 1184:3-11; 5 R.R. 1188:14-24 (Kappel).
131
      5 R.R. 1187:20-23 (Kappel).
132
      5 R.R. 1187:24-1188:6 (Kappel).
133
      5 R.R. 1190:12-15; 1192:14-16; 5 R.R. 1191:23-1192:16 (Kappel).
134
      5 R.R. 1191:23-1192:16 (Kappel).
135
      5 R.R. 1185:9-13 (Kappel).
136
      5 R.R. 1181:7-10 (Kappel).
137
      9 R.R. 2675:8-2676:10 (Nairn).


                                                            39
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 47 of 88



                                   138
and the resulting flood levels.          It is not surprising, for example, that Dr. Nairn’s model over-predicts
                                 139
the reservoir pool flooding.           Dr. Nairn’s model was designed and manipulated to accommodate the

Government’s concocted narrative that the inundation of Upstream Test Properties was unavoidable.
                                                                                                       140
Dr. Nairn’s testimony should be rejected as demonstrably incorrect and therefore unreliable.

                     3.      Dr. Nairn’s “Actual Run” model exaggerates the effect of riverine flood-
                             ing on Upper Buffalo Bayou by more than 3 feet, resulting in over-
                             estimations of flooding at the Micu and Giron properties.

          The Government attempts to use Dr. Nairn’s “Actual Run” model scenario to assert that

riverine flooding caused the inundation of the Micu and Giron properties with riverine flooding, even

though both Dr. Nairn and Dr. Bedient agree that the peak flood elevation at every upstream Test
                                                  141
Property was caused by the Harvey pool.                 Moreover, Dr. Nairn’s “Actual Run” scenario is wrong.

          This Government challenge too must be rejected. When compared to the USGS pool gages—

which Dr. Nairn altogether ignored—his Actual Run model overpredicts the Barker maximum pool
              142
by 1.2 feet.        Such an obvious over-prediction resulted in demonstrably false outcomes. For instance,

Dr. Nairn’s Actual Run model puts 0.6 feet of water inside the Popovici home from the Barker pool,

even though eyewitness testimony and photographic evidence presented at trial (and available to Dr.




138
   Dr. Nairn chose to omit other crucial data that renders his testimony unreliable. For instance, he
used 2008 LiDAR data, even though more recent LiDAR data was available. 9 R.R. 2781:19-21;
2784:11-21; R.R. 2785:3-7 (Nairn). As a result, his model fails to capture any changes in topography
from 2008 through Harvey or any changes in land use from 2011 through Harvey.
139
      9 R.R. 2677:1-8 (Nairn).
140
      9 R.R. 2677:1-8 (Nairn).
141
   9 R.R. 2683:18-2684:1 (Nairn) (overpredicting observed water surface data by more than one foot
in areas upstream of the dams); JX 143, USGS 08073000 Addicks Reservoir (USGS 08073000 Addicks
Gage Data); JX 144, USGS 08072500 Barker Reservoir (USGS 08072500 Barker Gage Data).
142
      9 R.R. 2681:24-2682:4 (Nairn).


                                                             40
              Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 48 of 88



Nairn well beforehand) confirm the Harvey pool never rose high enough to enter the Popovici struc-
        143
ture.

              In addition, as Dr. Bedient explained at trial, Dr. Nairn’s model misstating the peak stage levels

at Upper Buffalo Bayou by nearly three feet caused Dr. Nairn to overstate the effect of riverine flood-
                                                                            144
ing at nearby locations, like the Micu and Giron residences.                      According to Dr. Nairn’s model,

structural flooding from riverine overbanking began at both the Micu and Giron properties on August
               145
27, 2017.            But in reality, stormwater had not even covered Ms. Micu’s driveway, let alone entered her

home, as of 9:55 am on August 28, 2017—an entire day after Dr. Nairn’s model put floodwater inside
                       146
her residence.               Similarly, floodwater had not entered the Giron home as of 9:47 a.m. on August 28,
                                                                  147
2017, the day after Dr. Nairn’s model claimed it had.                   Dr. Nairn’s model is simply wrong and is

contradicted by the actual events observed at the Micu and Giron properties. As Dr. Bedient testified,

correcting Dr. Nairn’s three-foot error in peak stage level at Peek Road demonstrates that the Micu

and Giron structures were inundated solely by the Harvey pool behind Barker dam—not riverine
                                                                                          148
flooding from Upper Buffalo Bayou or the Willow Fork Diversion Channel.




143
  DX 608 at p. 123 (Figure 5-28: Simulated water surface elevations at the property of Popovici,
Catherine (Actual Harvey Run) (“This property did not actually flood above [First Floor Elevation].
The model overestimates the water surface elevations at this property.”); 5 R.R. 1239:1-5 (Popovici).
144
  7 R.R. 1997:3-1998:5 (Bedient); PX 222 (Barker Reservoir area map depicting Upper Buffalo Bayou
(Cane Island Branch), Willow Fork Diversion Channel, Mason Creek, and lateral channels).
145
      DX 608 at Fig. 5-30; DX 608 at Fig. 5-31.
146
      9 R.R. 2817:20-2818:2; MICU 59.
147
      Giron Ex.1.
148
      7 R.R. 1999:20-2000:13 (Bedient).


                                                            41
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 49 of 88




 Figure 1: Micu Driveway,                                Figure 1: Giron Property,
 August 28, 2017 at 9:55 a.m.                            August 28, 2017 at 9:47 a.m.


       Dr. Nairn chose to believe his own model—based on a altered source code and cherry-picked

rainfall data from Mr. Kappel at AWA—rather than the eyewitness testimony, photographs, and vid-

eos taken during the flooding itself, USGS gage data, and rainfall data pertinent to the watersheds and

reservoir pooling at issue. The Government even provided Dr. Nairn with deposition excerpts of each

Test Property Plaintiff, under oath, discussing the actual depth of stormwater inundation in their
                                                 149
homes during Harvey, which he ignored as well.

       Of course, Dr. Nairn’s decision to completely omit the impact of stormwater drainage systems,

which he passed off as “too complicated,” also renders his model results unreliable. For example, an

independent model that did include drainage systems concluded that neither Langham or Turkey




149
  DX0608 at p. 97 (Figure 5-2: Simulated (Actual Harvey Run) and measured WSE at USGS Gage
08072760 on upper Langham Creek).


                                                  42
          Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 50 of 88



                                                                                      150
Creek overtopped prior to being under control of Addicks pool backwater.                    These conclusions are

consistent with USGS gage data, which reflects Langham’s maximum flows were only 9,000 cfs during
                                                 151
Harvey, or consistent with a 20-year storm.            Not surprisingly, Dr. Nairn’s model overstates Langham
                    152
Creek elevations.         Finally, Dr. Nairn’s last-ditch attempts to criticize a USGS gage as unreliable due

to a supposed malfunction are directly controverted by USGS testimony, to say nothing of being
                                                             153
inconsistent with elementary hydrostatic principles.               Notably, the Government declined to ask Mr.

East a single question (or any questions for that matter) about this supposed gage malfunction.

          In summary, Dr. Nairn never established a reliable correlation between the projections his

model produced and actual results on the ground. Indeed, he fastidiously avoided using real world

evidence (e.g. photos, videos, USGS gate data, and independent reports). Accordingly, Dr. Nairn’s

various “Actual Run” scenario should not be preferred over the actual events, rainfall, and pool levels

experienced during Harvey.

                  4.         Dr. Nairn’s “No Project” model scenario exaggerates riverine flooding
                             by imposing artificial blockages on channels flowing onto Government-
                             owned land.

          The Government next argues that the Burnham, Micu, and Giron Test Properties would have
                                                   154
flooded even in the absence of the Project.              To reach that conclusion, Dr. Nairn’s “No Project”


150
    LOE Ex. 7, Lakes on Eldridge Harvey Flood Response Study, at 23-26 (finding that the flooding
in those areas was solely a result of the Addicks dam holding back and controlling stormwater runoff).
151
   PX 138, USGS Characterization of Peak Streamflows (2018, USGS 0073463)(showing peak stream-
flows and annual exceedance probability for USGS 08072760 Langham Creek gage); 8 R.R. 2179:7-
2181:17)(East).
152
  DX 608, at 97 (Nairn Report Figure 5-2 and 5-3, Langham Creek 1 and 2); 9 R.R. 2842:21-2843:15
(Nairn testimony conceding that his report overstates Langham Creek elevations).
153
    8 R.R. 2173:10-15 (East testimony that USGS gages are regularly inspected, calibrated, and are
reliable); 9 R.R. 2801:19-2802:18)(Nairn testimony regarding supposed gage malfunction).
154
      9 R.R. 2760:16-2761:1 (Nairn); DX0608, Expert Report of Dr. Robert Nairn at 129.


                                                          43
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 51 of 88



model not only removes the Addicks and Barker dams, but also inexplicably removes the channel

improvements constructed on Government-owned land and purports to replace them with conditions
                                    155
as they existed in the 1940s.             Thus, Dr. Nairn’s No Project model not only removes the Project, but

portions of local drainage infrastructure unrelated to the Project (i.e., all channels outside Government-

owned land—including Mason Creek, Upper Buffalo Bayou Cane Island Branch, Willow Fork Diver-

sion Channel, Bear Creek, Langham Creek, and Horsepen Creek—remain improved until they cross

the Government-owned land boundary. At that boundary, Dr. Nairn elevated those channels by 10

to 13 feet so they ceased to exist—literally, the model creates a wall as if the channels simply stop and

lead to nowhere. In this unrealistic scenario, those channels would hypothetically remain freely flowing

until they hit the “impenetrable wall” at the boundary of the Government-owned land, at which point
                                                                                       156
the flowing water artificially backs up and overflows the channel’s banks.                   These counterfactual,

manufactured blockages would thus cause exaggerated riverine flooding for properties impacted by
                            157
the artificial condition.         Of course, the Court should not conflate the real world with an unrealistic

theoretical one in deciding these issues. See Alford v. United States, 141 Fed. Cl. 421, 426 (2019) (noting

that conflating real world facts with a theoretical “never was” world would “turn the Fifth Amendment

on its head.”).

          The impact of Dr. Nairn’s modeling error is clearly demonstrated in his No Project scenario
                                  158
of the Burnham property.                First, his No Project Run predicts that the Burnham’s water surface ele-

vation at the first flooding peak—early in the morning on August 28, 2017—would be higher than


155
   9 R.R. 2848:5-17 (Nairn testimony that he partially filled in drainage ditches extending onto Gov-
ernment-owned land based on historical maps from 1918 to the 1950s).
156
      7 R.R. 2002:17-23; 2004:19-2005:2 (Bedient).
157
      7 R.R. 2002:17-23; 2004:19-2005:2 (Bedient).
158
      DX 608, Expert Report of Dr. Robert Nairn at 136.


                                                            44
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 52 of 88



                                            159
the first peak in the Actual Harvey Run.          But simply removing the dams should not increase flood

levels then (as Dr. Nairn’s model predicts) because at that point the Addick’s pool had not risen high
                                                            160
enough to have any impact at the Burnham property.                In addition, by artificially blocking the passage

of water through the tributary nearest the Burnham home (i.e., Langham Creek), Dr. Nairn exaggerates

riverine flooding by assuming an invisible wall which blocks all water flowing in the channel and be

forced to spill out across the land surface.

          This fallacy of using Dr. Nairn’s “never was” No Project model is amply illustrated when

compared to Dr. Nairn’s “No Project II” model, which projects water surface based on the removal

of only the Federal Project. As Dr. Nairn admitted, according to his No Project II model, Ms. Burn-
                                                                      161
ham’s home would not flood if the dams were not in place.

                  5.      Dr. Nairn’s “Gates Open” and “Gates Closed” scenarios are not rele-
                          vant to any issue in the Upstream case.

          Plaintiffs have never claimed that the flooding at issue in this lawsuit was caused by any deci-

sion made by the Corps during Harvey, including the decision to release impounded floodwaters.

          Instead, Upstream Plaintiffs alleged, and proved at trial, that their Upstream properties flooded

during Harvey because they were located in areas which the Government intended to occupy and

expropriate with stormwater runoff held back and controlled by the use and mandatory operations of

the Project. The Parties agree that the Project’s gate operations were in strict accordance with the




159
      DX 608, Expert Report of Dr. Robert Nairn at 136.
160
      7 R.R. 2005:3-2006:10 (Bedient).
161
     PX 3005, Summary Sheet from Dr. Nairn’s Downstream model (Downstream BAIRD
0000394.xlsx) (reflecting “No Flooding” for Ms. Burnham’s residence); 9 R.R. 2854:21-2858:24 (Nairn
testimony admitting that his No Project II model projects no structure flooding in Burnham home).


                                                       45
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 53 of 88



                           162
Water Control Manual.            The Parties further agree that the Water Control Manual forbids gate oper-

ations that are inconsistent with the Project’s authorized public purpose of protecting only

Downstream interests. Indeed, the Water Control Manual evidences that Project operations will al-

ways utilize available storage (including Plaintiffs’ homes and businesses) to the maximum extent
                                                                                   163
possible to prevent the occurrence of damaging flood stages Downstream.                  This further shows Plain-
                                                                   164
tiffs’ properties are, within the meaning of the Cress test,             permanently liable to intermittent but

inevitably recurring Project-induced flooding.

           As such, Dr. Nairn’s “Gates Open” and “Gates Closed” scenarios are deviations from that

manual that did not occur during Harvey and are simply irrelevant to any issue in the Upstream case

because the Corps did not and could not have exercised any “discretion” exercised as to the operation

of the gates. All testimony at trial demonstrated that the Government was bound to, and did, follow

the Water Control Manual. There were no deviations from the Manual that could have impacted the
                                            165
August 30, 2017 peak reservoir pools.             Here again, whatever might have happened in a “never was”

world is irrelevant to the issues joined at trial.




162
      U.S. Post-Trial Brief at p. 48-51.
163
   1 R.R. 103:2-104:13 (Thomas testimony that the purpose of induced surcharge gate operations was
to free up available storage space, to protect the integrity of the Project’s structures, but not to “help
out the upstream folks”).
164
   United States v. Cress, 243 U.S. 316, 328 (1917) (holding there is no difference of kind between a
permanent condition of continual backwater submersion and a permanent liability to intermittent but
inevitably recurring submersion).
165
  1 R.R. 178:16-179:1 (Thomas testimony that post August 30th drawdown plans had no effect on
maximum reservoir pool elevations).


                                                          46
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 54 of 88



           B.      The Government’s Attacks on Dr. Bedient’s Methodology and Conclusions are
                   Without Merit.

           The Government offers an anemic, unavailing attack of Dr. Bedient’s analysis. First, the Gov-

ernment complains that Plaintiffs offered no numerical modeling at trial. Actually this is not true.

While Dr. Bedient did not develop his own numerical model for this case, like Dr. Nairn did, Dr.

Bedient did utilize the latest numerical modeling and results developed by the federal government

(FEMA) for evaluating the riverine flooding associated with Harvey. Furthermore, as Dr. Bedient

testified, numerical modelling may be useful to study hypothetical conditions, provided the model is
                                                              166
accurately calibrated and compared against gage readings.           Dr. Bedient was tasked with determining
                                                                                                           167
the actual cause of flooding of Upstream Test Properties in connection with the Harvey event.                    By

use of the FEMA modeling results and relying on actual data, observations, photographs and other

evidence, Dr. Bedient was able to provide highly reliable opinions as to the cause of the Plaintiffs’

flooding. The Government does not and cannot point to any evidence that numerical modeling is

necessary for that purpose.

           Second, the Government claims Dr. Bedient failed to consider cumulative rainfall impacts and
                                                                                   168
pluvial flooding near the Test Properties in his analysis of riverine flooding.          Not so. Dr. Bedient’s

report includes an extensive section regarding other possible sources of flooding, including pluvial
                                                                                                  169
flooding (i.e., flooding occurring from engineered drainage systems being overwhelmed).                 Dr. Bedi-

ent used the latest FEMA 100-year and 500-year flood profiles for the major creeks and bayous near

the Test Properties to identify FEMA’s 100-year, 500-year and Harvey flood elevations at each of the


166
      7 R.R. 2036 21-2037:1 (Bedient).
167
      PX0 26, Expert Report of Dr. Philip Bedient at 1-2.
168
      U.S. Post-Trial Brief at 72-73.
169
      PX 526, Expert Report of Dr. Philip Bedient at 47-54.


                                                    47
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 55 of 88



                                                             170
stream gages along those same creeks and bayous.                   As Dr. Bedient explained in his expert report,

the critical duration of rainfall that is applicable to these creeks and bayous is normally in the 6 to 12
                   171
hour timeframe.          In fact, the Corps itself found that the travel time for peak rainfall to drain in the
                                                                                                     172
Addicks and Barker watersheds and into these reservoirs is on the order of 5 to 13 hours.

          Accordingly, Dr. Bedient and his team looked at the maximum rainfall amounts over the wa-

tersheds for the 6- and 12-hour durations to determine if there was sufficient intensity of rainfall to
                                 173
indicate pluvial flooding.             The data demonstrates that the rainfall over the Addicks and Barker wa-

tersheds would produce flood levels in some of the creeks consistent with a 100- or 500-year event
                         174
for those durations.           These results were consistent with the flood levels recorded at the various USGS

stream gages in these watersheds during Harvey. Thus, cumulative rainfall impacts were accounted for

in Dr. Bedient’s riverine flood analysis.

          Dr. Bedient and his team also looked at the available stream gage data and high-water marks,

and reviewed the FEMA flood data of the relevant creeks in order to estimate Harvey flood levels
                         175
along those creeks.            Dr. Bedient then used linear extrapolation to provide a reasonable estimate of
                                                                   176
the riverine flood level at each of the Test Properties.                 This methodology allowed him to compare




170
      PX 2296, Bedient Appendix D-1, Table 14-1; 7 R.R. 1978:8-22.
171
      PX 526, Expert Report of Dr. Philip Bedient at 48-49.
172
      PX 526, Expert Report of Dr. Philip Bedient at 48-49.
173
      PX 526, Expert Report of Dr. Philip Bedient at 49.
174
      PX 526, Expert Report of Dr. Philip Bedient at 50-52.
175
      7 R.R. 1923:13-22; PX 526, Expert Report of Dr. Philip Bedient at 52.
176
   7 R.R. 1980:10-1981:16. For Langham Creek, Dr. Bedient also used the high water marks for the
2016 Tax Day event obtained from the Harris County Flood Control District to inform a more up-
to-date and accurate flood profile for his linear extrapolation. 7 R.R. 1981:17-1982:4. And for the


                                                           48
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 56 of 88



the water levels in the relevant creeks at nearby gages with the levels of the creeks near the Plaintiffs’
                                                                                    177
properties to see if those creeks were out of banks at the Plaintiffs’ locations.

          Finally, and unlike Dr. Nairn, Dr. Bedient also considered eyewitness testimony, photographs,
                                                178
and videos of the pertinent water courses.            Based on this robust evidence and sound methodology,

Dr. Bedient ultimately concluded that riverine flooding was not a cause of any of the Plaintiffs’ flood

damages.

          Third, the Government contends that Dr. Bedient’s slab elevation adjustment of 0.3 feet is

“unclear.” Dr. Bedient compared each Test Property Plaintiff’s first floor/slab elevation to their re-

spective maximum pool elevation to determine if the pools caused the structural flooding of each Test

Property. During this process, it became clear that some of the slab elevations were incompatible with

the actual Harvey pool based on both eyewitness observations and USGS pool readings. For example,

the Wind residence impounded one to two inches of water during Harvey on August 30, 2017 that

clearly was from the Addicks reservoir pool, but the surveyed slab elevation of that structure was

determined to be at an elevation of 109.3 feet—two inches above the Harvey pool according to the
                    179
USGS gage data.           Similarly, the survey elevation of the Popovici residence suggests that structure

was 0.7 feet above the maximum Barker reservoir pool, but eyewitness testimony and photographic
                                                                                                     180
evidence indicates that the pool only rose to about 4 inches from entering the Popovici home.              To




Lakes on Eldridge property, Dr. Bedient relied on the AECOM study to estimate the Harvey flood-
plain level for that Test Property of less than 107 feet. 7 R.R. 1982:15-16.
177
      7 R.R. 1925:17-1926:23; PX 526, Expert Report of Dr. Philip Bedient at 54.
178
      7 R.R. 1919:16-1920:1; 7 R.R. 2104:25-2105:10.
179
      7 R.R. 1945:8-1946:5 (Bedient).
180
      7 R.R. 1945:8-1946:5 (Bedient).


                                                         49
              Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 57 of 88



square USGS recorded pool elevations based on one benchmark with the survey data that used dif-

ferent benchmarks, Dr. Bedient adjusted the slab elevations by 0.3 feet (3.6 inches) just when

comparing these slab elevations with these pool elevations. With these small adjustments, the differ-

ence between the surveyed slab elevations and Harvey pool level matched the actual, observed
                                      181
conditions at the test properties.          These same adjustments were not needed when comparing the

flood levels from the FEMA flood profiles to the Plaintiffs’ slab elevations because the benchmarks

used for both were the FEMA benchmarks.

              Next, the Government takes issue with the methodology by which Dr. Bedient concluded that

the Burnham property was free from riverine flooding during Harvey. Dr. Bedient testified that he

used FEMA flood insurance profiles to identify the tributary nearest each Test Property, and then via

linear interpolation, calculated the tributary’s water surface elevation during Harvey and compared
                                            182
that to the property’s slab elevation.            Where the slab elevation is above the calculated water surface

elevation, riverine flooding could not have caused the structure flooding for that particular test prop-
        183
erty.         Therefore, Dr. Bedient excluded riverine flooding as the cause of each Upstream Test
                                              184
Property’s submersion during Harvey.




181
   7 R.R. 2044:14-18 (Bedient) (“But the adjustment was made because of the observational infor-
mation between the Wind property and the Popovici property, and the 0.3 allows those to line up with
direct observation with the USGS information.”).
182
      PX 2296, Bedient Appendix D-1 at 3, Table 15-1.
183
      7 R.R. 1984:11-20 (Bedient).
184
   With the exception of the West Houston Airport Corporation (WHAC) property, each test prop-
erty’s slab elevations sits above the calculated Harvey tributary elevation. WHAC is both a larger piece
of property and immediately adjacent to Bear Creek, which did not have a single tributary elevation
next to the property during Harvey. However, a high bank extends the length of Bear Creek and would
contain the tributary at its Harvey elevation, even though the WHAC slab might be lower than the
water passing by at the moment. 7 R.R. 1985:17-1988:18 (Bedient).


                                                            50
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 58 of 88



           The Government argues that Dr. Bedient erred in using the Tax Day profile of Langham
                                                              185
Creek in his analysis of the Burnham property.                      As Dr. Bedient testified at trial, it was appropriate

to use the Tax Day profile for the Burnham property for two reasons: (1) the Tax Day profile was the

most recent flood profile for Langham Creek, and (2) Tax Day flood levels exceeded Harvey flood
                             186
levels at that location.           As a result, the Tax Day profile, if anything, overestimates the relative mag-
                                                                      187
nitude of riverine flooding at the Burnham property.

           The Government also alleges that Dr. Bedient changed his methodology with respect to the
                       188                                                                         189
Burnham property.            As the Court has already determined, this is not the case.                  Dr. Bedient made

minor corrections to the base numbers in Appendix D of his original expert report, but his method-

ology, analysis and opinions with respect to riverine flooding at the Burnham property have remained
                                              190
consistent throughout this litigation.              He testified that the amended Appendix D-1 does not include

any additional information, but rather corrects base data from Harris County that had been updated
                                                       191
since his original expert report was issued.                 As the Court has already determined, Appendix D-1 is




185
      U.S. Post-Trial Brief at 88.
186
      7 R.R. 1924:2-14; 7 R.R. 1981:24-1982:4 (Bedient).
187
      7 R.R. 1924:2-14; 7 R.R. 1981:24-1982:4 (Bedient).
188
      U.S. Post-Trial Brief at 89.
189
      7 R.R. 1977:23-25.
190
   PX 2296, Bedient Appendix D-1 at 6; 7 R.R. 1929:7-12 (explaining that his analysis of riverine
flooding conditions at the Burnham property did not change); 7 R.R. 1926:24-1927:3; 7 R.R. 1976:13-
14 (“Actually, the numbers changed slightly, but none of the opinions have changed.”); 7 R.R. 1977:7-
11 (Q: So if I walk through this new—if I walk through the report that you prepared, you—you used
the exact same methodology as you described to me during the deposition? A: Yes.) (Bedient).
191
  7 R.R. 1970:23-1971:2; 7 R.R. 1970:18-19; 7 R.R. 1970:6-7 (corrected a typographical error); 7 R.R.
1970:18-19 (“We wanted to use the latest and most accurate numbers.”) (Bedient).


                                                                51
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 59 of 88



                                                                                                    192
“a pure correction based on data obtained from Harris County that was itself a correction.”               Plaintiffs
                                                                                                          193
produced Appendix D-1 immediately after Dr. Bedient realized a correction was necessary.                        As to

the Burnham property, the Langham Creek results are the same in Dr. Bedient’s original report and

in his amended Appendix D and Table 15-1, since the methodology was the same.

           Finally, the Government erroneously contends that Dr. Bedient “reversed course” with re-
                                                                             194
spect to the Harvey Floodplain Elevation of the Burnham property.                  Dr. Bedient’s original expert

report lists the house/building slab elevation of the Burnham property at 105.4 feet and the Harvey
                                     195
Floodplain Elevation at 104.5 feet.         As discussed above, the Harvey Floodplain Elevation figure for

the Burnham property is based on the Tax Day profile of Langham Creek, 104.5 feet. Dr. Bedient

testified that the floodplain elevation figure using FEMA’s standard profile would be 105.4 feet (the
                                           196
same elevation as the Burnham slab).             But because Dr. Bedient determined that the Tax Day profile

provided the most accurate floodplain elevation for the Burnham property, he used the 104.5-foot
                                      197
elevation throughout this litigation.

           At the end of the day, none of the Government’s criticisms of Dr. Bedient’s analysis have any

merit. His conclusions presented in Table 15-1 of his expert report proves that none of the Test

Properties had structural flooding due to riverine flooding, nor would they have had such flooding




192
      7 R.R. 1977:23-25.
193
      7 R.R. 1968:14-1969:4 (Bedient).
194
      U.S. Post-Trial Brief at 89.
195
      PX 526, Expert Report of Dr. Philip Bedient at 54, Table 15.
196
      7 R.R. 2080:6-10 (Bedient).
197
  7 R.R. 2080:15-17 (“Q: So the number you had in your original report was the correct number? A:
Yes.”) (Bedient).


                                                          52
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 60 of 88



                                                                                                   198
“but for” the Addicks and Barker dams, with the exception of the West Houston airport.                   And as

regards the West Houston Airport Corporation property, even though the estimated Harvey flood-

plain level was higher than portions of the WHAC airport property, record evidence proves that Bear
                                                                                            199
Creek never overtopped its south bank to cause any flooding on the WHAC property.                 Finally, Dr.

Nairn’s analysis confirms that the WHAC had no flooding from Bear Creek and only from the reser-
             200
voir pool.         Thus, as Dr. Bedient concluded: “None of the test properties’ structures would have

flooded but for the impoundment of rainfall runoff waters behind Addicks and Barker Dams. Po-

povici did not have any flooding within the home during Harvey but would not have had any flooding
                                                                   201
on her property but for the impoundment behind Barker Dam.”              Each Test Plaintiff’s property was

flooded solely by the stormwater runoff impounded in the reservoir pools of the Government’s flood-

control project.

          C.         William Kappel’s Methodology, Data, and Conclusions as to the “Rarity” of a
                     Storm like Harvey are Deficient.

          The Government relies on Mr. Kappel’s testimony for establishing the size and rarity of the

Harvey storm event, in its argument that this was an “unprecedented” storm event.

          Mr. Kappel’s methodology is deficient for various reasons. First, as to his estimate of the

Harvey rainfall itself, Kappel and AWA cherry-picked rainfall data from only four of the 154 Harris




198
      7 R.R. 1983:14-1984:25; PX 2296, Expert Report of Dr. Philip Bedient at Appx. D-1, Table 15-1.
199
  7 R.R. 1987:5-1988:5; Lesikar 1-A (August 28, 2017 photograph of Bear Creek Diversion Channel);
Lesikar 1-J (August 28, 2017 photograph of Bear Creek Diversion Channel); Lesikar 3 (August 28,
2017 video of Bear Creek Division Channel.)
200
      7 R.R. 1989:15-1990:15.
201
      PX 526, Expert Report of Dr. Philip Bedient at 7-8 (November 5, 2018).


                                                     53
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 61 of 88



                        202                                                                          203
County rain gages,            none of which was located within the operative watersheds.                   Kappel’s inclusion

of data from the Clear Lake Gage, which received the maximum recorded amount of rainfall in the

entire county and is roughly 40 miles away from the Project, is illustrative of his results-oriented ap-
          204
proach          In fact, Kappel’s rainfall accumulation estimates are, at times, 100 percent different than the
                                     205
observed rain gage data.                   In addition, Kappel’s study area encompassed 1,834 square miles, even
                                                                                      206
though the Upper Buffalo Bayou watershed is ~400 square miles.

           Next, Kappel used a proprietary software system called SPAS to reach his ultimate conclusion

that the annual exceedance probability of a storm like Harvey revisiting the basin (i.e., the 1,834 square
                                                                       207
mile focus area) ranged from 75 years to 4,190 years.                        Tellingly, Kappel admitted that the results of

the SPAS model are “inherently uncertain” because the model relies on the accuracy or completeness
                               208
of the underlying data.

           Second, his frequency estimates are outdated at least inasmuch as Kappel elected to ignore
                                                            209
changing in precipitation conditions over time.                   For example, Kappel admitted he ignored NOAA’s




202
      5 R.R. 1187:20-23 (Kappel).
203
      5 R.R. 1187:24-1188:6 (Kappel).
204
      5 R.R. 1191:23-1192:16 (Kappel).
205
      5 R.R. 1181:7-10 (Kappel).
206
      5 R.R. 1144:8-1145:17; 5 R.R. 1187:4-9 (Kappel).
207
      DX 601 (as admitted) at 195.
208
  5 R.R. 1180:20-1181:1 (Kappel) (“We cannot guarantee that accuracy or completeness of the input
weather radar data, so the results inherently carry a degree of uncertainty.”).
209
      5 R.R. 1202:13-1204:4 (Kappel).


                                                                  54
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 62 of 88



most recent Point Precipitation Frequency Estimates, which drastically change exceedance probabili-
                                                                            210
ties (i.e., in Houston, 100-year storms are now 25-year storms).                  Kappel stated he had no opinions
                                                                                                           211
on climate change, and previously admitted his report did not account for climate change.                        Nor did
                                                                                                     212
Kappel account for the increasing frequency and severity of storms in the Houston area,                    despite the

fact that the Government acknowledges that “unexpected changes in weather patterns [have] brought
                                                   213
larger and more extreme storms to the area.”             Indeed, Kappel admitted that SPAS algorithms do not

take into account changing precipitation conditions over time (i.e., SPAS does not assign any weight
                                                                                                   214
to the four massive storms that have hit the Houston area since Memorial Day 2015).

           Mr. Kappel apparently did not have access to the late-produced document from 1938 which

estimated that a “rainfall of 35.1 inches in 104 hours … is considered as likely to occur within a
                                        215
frequency of once every 50 years.”            The Corps’ own document undercuts Mr. Kappel’s frequency

analysis.

           Still, Mr. Kappel did admit that he agrees with Plaintiffs that a rain event similar to Harvey will
                                                               216
occur again over the Addicks and Barker watersheds.                  This should not be if Harvey was such a rare




210
  5 R.R. 1197:1-20; PX 2293-2295 (NOAA Atlas 14, Volume 11, Version 2 Point Precipitation Fre-
quency Estimates for Addicks and Barker areas).
211
      5 R.R. 1207:20-1208:20.
212
      5 R.R. 1212:2-17.
213
      U.S. Post-Trial Brief at ii.
214
      5 R.R. 1203:8-1204:3.
215
   See Ex. A to Plaintiffs’ Motion to Reopen Trial Record (ECF No. 245-1), Report on Review of
Plans for Proposed Buffalo Bayou Flood Control (April 6, 1938, USACE2019_0000014).
216
      5 R.R. 1198:4-8 (Kappel).


                                                          55
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 63 of 88



event as Mr. Kappel opined. He also conceded that Harvey’s maximum five-day rainfall into the wa-
                                                           217
tersheds was not unprecedented for Harris County.                With these opinions, Plaintiffs can agree since

both are completely consistent with the Government’s own studies and documents and do not rely

on acceptance of Kappel’s flawed analyses.

          In summary, the amount of rain associated with Harvey over the Addicks and Barker Water-

sheds was not “unprecedented” to the Houston area, was not so rare that it will not happen again, and

was not unanticipated, unexpected or unforeseen.

          D.      Andrew Ickert’s Opinions on Land Use Changes Ignores Several Potential
                  Causes of Higher Pool Elevations.

          Mr. Ickert’s opinions related to land use changes in the Addicks and Barker watersheds from
                                                                 218
the 1940s to present, although he skipped 1980-1989.                   He testified that changed land use in the

Addicks and Barker watersheds could be one of several potential causes of recently observed higher

pool elevations in the Addicks and Barker reservoirs, but he failed to consider any of those other
                    219
potential causes.         For instance, Mr. Ickert testified that increased rainfall, changes to the operations
                                                                                                       220
of the dams, and modifications to the dams themselves could cause higher pool elevations.                    How-

ever, he failed to consider any of these factors in his qualitative analysis.

          Further, Mr. Ickert learned at trial, apparently for the first time, that as a condition of devel-

oping land in Harris and Fort Bend counties, developers are prohibited from causing any adverse




217
      5 R.R. 1199:21-1200:7 (Kappel).
218
      10 R.R. 3115:7-9.
219
  10 R.R. 3111:8-11 (Q: Other things could lead to having a higher pool level other than this land use
change you’ve been talking about; correct? A: Yes.) (Ickert).
220
      10 R.R. 3111:8-3112:5 (Ickert).


                                                         56
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 64 of 88



                                                                     221
impact, i.e. increased runoff, as a result of the new development.         Again, Mr. Ickert’s analysis wholly

ignores this important “no adverse impact” policy, and instead he assumed that such upstream devel-

opment would cause increased runoff that have led to increased reservoir pool levels during the last

20-25 years. He also failed to investigate whether any land use changes or development conformed
                                                                                     222
with applicable building codes or regulations governing drainage impacts.                  These omissions alone

render Mr. Ickert’s opinions unreliable.

          In addition, Mr. Ickert omitted an entire decade, the 1980s, which is significant as the 1980s

were critical in the land use history of the Addicks and Barker reservoirs. In 1981, the Corps dramat-

ically changed its land use policies to allow for improved channels to enter Government-owned land,
                                                                               223
as long as these channels restricted inflows to 1979 existing conditions.            In fact, the Corps received
                                                                                                   224
compensation in exchange for allowing landowners to build those improved channels.                       Mr. Ickert
                                                   225
was unaware of these pertinent facts before trial.        Then, in 1987, the Corps granted permission for

improving the Willow Fork, Mason Creek, Bear Creek, and Horsepen-Langham diversion channels




221
   10 R.R. 3110:25-3111:6; 3111:106 (Q: You’re not familiar with this no-adverse-impact policy. Yes?
A: I’m not familiar, that’s correct. Q: So you did not include the no-adverse-impact policy in your
expert analysis. Yes? Q: Yes.); 3124:6-7 (“Again, I’m just not familiar with the no-adverse-impact pol-
icy.”) (Ickert).
222
      10 R.R. 3114:20-3115:6 (Ickert).
223
  10 R.R. 3115:7-19; 10 R.R. 3121:20-3122:2 (Ickert); see also JX 52, Buffalo Bayou and Tributaries,
Texas, Reconnaissance Report: Section 216 Study, Addicks and Barker Reservoirs, Houston, Texas (October
1995, USACE 015144) (describing Corp’s 1979 existing conditions policy).
224
      10 R.R. 3121:20-3122:6 (Ickert).
225
      10 R.R. 3121:25-3122:6 (Ickert).


                                                     57
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 65 of 88



                                                                        226
by extending each onto government-owned land in the reservoirs.               Mr. Ickert failed to conduct any
                                                                                                       227
analysis or modeling of the impact of those incoming tributaries draining into the reservoirs.

          Plaintiffs take no issue with the fact that there has been substantial development in the greater

Houston area since the 1940s. Indeed, PDX 15 (video compilation of historical Google Earth images),

shows this to be true. However, Mr. Ickert’s methodology and actual opinions do not support an

argument that increased development in the Upper Buffalo Bayou watersheds has caused a quantifia-

ble increase in runoff inflows.

          E.      David Hooper’s Hypothetical Scopes of Repair Work are
                  Irrelevant, Unreliable, and Speculative.

          Mr. Hooper and Jean-Prieur Du Plessis of Madsen Kneppers & Associates were hired by the

Government to create hypothetical scopes of work that would be required to repair five upstream test
                                                                                         228
properties following the damage they suffered from the Government’s flooding.                  Why this analysis

was performed or presented at trial remains a mystery since the question of as assesses the scope of

rights lost, not the quantum of damage incurred. Ridge Line, 346 F.3d at 1356 (noting that the “invasion

preempted the owner’s right to enjoy his property for an extended period time, rather than merely

inflict an injury that reduces its value”); see also Big Oak Farms, Inc. v. United States, 105 Fed. Cl. 48, 53

(2012) (“It is the character of the invasion, not the amount of damage resulting from it, so long as the

damage is substantial, that determines the question whether it is a taking.” citation omitted); Arkansas

Game & Fish, 736 F.3d at 1370 (stating that the question is “whether the injury constituted a suffi-

ciently severe invasion that interfered with the landowner’s reasonable expectations as to the use of




226
      10 R.R. 3120:12-3121:16 (Ickert); PDX 15 (video from Google Earth).
227
      10 R.R. 3121:17-19; 10 R.R. 3122:7-20 (Ickert).
228
      9 R.R. 2875:19-24 (Hooper).


                                                     58
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 66 of 88



their property”). Even if Mr. Hooper and Mr. Du Plessis’s opinions were relevant to question of the

Government’s liability, they are unreliable, speculative, and subjective.

           Mr. Hooper and Mr. Du Plessis reached no opinions regarding the properties belonging to

Popovici, Soares, Holland, Lakes on Eldridge, West Houston Airport Corporation, Banker, Stewart,
            229
or Wind.          With respect to the few Test Properties they did consider, they reached no opinions re-

garding damage to any property’s foundation, driveway, landscaping, or structure, including brickwork
               230
or framing.          None of their opinions relate to the personal property that was destroyed by impounded
                                                        231
stormwater runoff and resulting mold growth.

           Mr. Hooper’s testimony ultimately supports Plaintiffs’ position that the Project-induced inva-
                                                                                                   232
sion severely interfered with Plaintiffs’ customary use of their respective properties.                  For instance,

Mr. Hooper concedes that the Burnham, Giron, Micu, Sidhu, and Turney properties were each inun-
                                                                                            233
dated during Harvey by grossly contaminated Category 3 “black” floodwater,                        which has greater

potential to harbor pathogens, including sewage, chemicals, fertilizer, and organic material, than any
                                234
other type of floodwater.             As a result, all appliances, electrical components, and moisture-sensitive

materials like carpet, drywall, and insulation that are wetted with Category 3 floodwater suffer perma-
                                                                               235
nently damage as they must be removed, disposed of, and replaced.                    As Mr. Hooper testified, any



229
      9 R.R. 2926:10-20 (Hooper).
230
      9 R.R. 2898:6-8; 2928:4-15 (Hooper).
231
      9 R.R. 2928:16-20 (Hooper).
232
      Mr. Du Plessis did not testify at trial.
233
      9 R.R. 2934:7-11; 9 R.R. 2892:12-20 (Hooper).
234
      9 R.R. 2892:21-24; 2933:22-2934:1 (Hooper).
235
      9 R.R. 2898:2-22; 9 R.R. 2892:25-2893:6 (Hooper).


                                                              59
               Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 67 of 88



property that could be salvaged would have to be cleaned and treated with an antimicrobial, because
                                                                                                               236
Category 3 black floodwater requires additional cleaning practices or demolition within a structure.

               Mr. Hooper also conceded that all five Test Properties in his analysis were flooded for suffi-
                                              237
cient duration to support mold growth.              He agrees with Plaintiffs that there was sufficient humidity

inside each property’s structure to sustain and amplify mold growth, and that wicking can cause mold
                                                      238
to grow higher than the maximum flood line.                 Finally, Mr. Hooper agrees with Plaintiffs that his No

Project and Gates Open scenarios are purely hypothetical because the Projects exist and the Corps
                                                     239
did not leave the gates open during Harvey.

               While Mr. Hooper and Mr. Du Plessis ultimately agree with Plaintiffs on these key points,

their remaining methodology and opinions do not support the conclusion that Plaintiffs would have

suffered the same damage if there was no Project. First, their hypothetical scopes of repair work rely

on exactly two variables: floodwater depth and duration of flooding inside five Test Property struc-
         240                                 241
tures,          which Dr. Nairn supplied.           For the reasons discussed above, Dr. Nairn’s data is

demonstrably incorrect and therefore unreliable and, accordingly, Mr. Hooper and Mr. Du Plessis’s

opinions suffer from those same deficiencies. See St. Bernard Parish Government v. United States, 126 Fed.

Cl. 707, 719 (2016) (Braden, J.) (“[T]he court has determined that Mr. Du Plessis’s testimony was

unreliable, subjective, and speculative” because his opinions relied on deficient data).




236
      9 R.R. 2934:2-6 (Hooper).
237
      9 R.R. 2934:12-16 (Hooper).
238
      9 R.R. 2934:17-19; 9 R.R. 2934:20-2935:10 (Hooper).
239
      9 R.R. 2926:24-2928:3 (Hooper).
240
      9 R.R. 2929:10-13 (Hooper).
241
      9 R.R. 2928:21-24; 9 R.R. 2885:17-2886:9 (Hooper).


                                                             60
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 68 of 88



          Mr. Hooper’s testimony is unreliable for numerous other reasons. First, Mr. Hooper and Mr.

Du Plessis ignored all other sources of depth and duration data, including eyewitness testimony, pho-

tographs of actual flooding conditions at the Test Properties during Harvey, Plaintiffs’ deposition
                                                            242
testimony, and other discovery produced in this litigation.       They even ignored high-water mark meas-

urements and photographs taken by Mr. Du Plessis and another MKA associate during a site visit to
                                              243
the five Test Properties in their analysis.

          Further, Mr. Hooper and Mr. Du Plessis rely on several invalid assumptions. For instance,

they assumed—incorrectly and without any supporting evidence—that the Test Property owners en-

countered no delays in stabilizing or drying their structures immediately after the duration of
            244
flooding.         They also assumed the Test Property owners would be able to run engineering controls,
                                                                                         245
like dehumidifiers or air conditioners, immediately after the stormwaters receded.             But Mr. Hooper

and Mr. Du Plessis did not consider whether any Test Property had electricity immediately following
                                                                                 246
the flooding, which would be required to power those engineering controls.             Mr. Hooper admitted

that if their assumptions were wrong and the properties were not immediately stabilized following
                                                                                        247
flooding, then the damage to the structures would be worse due to mold growth.

          Finally, Mr. Hooper testified that determining the appropriate scope of repairs necessary at

the Burnham, Giron, Micu, Sidhu, and Turney properties required additional specific knowledge of



242
      9 R.R. 2886:10-12; 9 R.R. 2929:14-19 (Hooper).
243
      9 R.R. 2930:22-2931:7; 9 R.R. 2932:23-2933:8 (Hooper).
244
      9 R.R. 2896:5-9; 9 R.R. 2935:11-25 (Hooper).
245
      9 R.R. 2936:1-5 (Hooper).
246
      9 R.R. 2936:6-9 (Hooper).
247
      9 R.R. 2896:19-22 (Hooper).


                                                     61
             Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 69 of 88



the condition of each property prior to Harvey and the impacts of Harvey on individual finishes within
                  248
the property.           But Mr. Hooper and Mr. Du Plessis took no steps to determine the condition of any
                                     249                    250
Test Property before Harvey.               before Harvey.         They similarly failed to consider any actual repairs
                                   251
made to any Test Property.               For all these reasons, aside from amply demonstrating the severity of

interreference associated with having one’s home invaded by toxic floodwaters, Mr. Hooper’s opin-

ions are unreliable, speculative, and subjective.



III.         THE INUNDATION OF PLAINTIFFS’ PROPERTY WITH STORMWATER RE-
             TAINED BEHIND THE ADDICKS AND BARKER DAMS CONSTITUTED A
             FIFTH AMENDMENT TAKING OF PLAINTIFFS’ PROPERTIES.

             The record in this matter confirms the severe burden placed on the property interests of the

Upstream Plaintiffs caused by the federal public flood control project implemented having the sole

purpose of protecting downtown Houston and the Houston Ship Channel: a quintessential takings

claim. The amount of stormwater retained and the size of the reservoir pools behind each dam were

planned for from the original construction of the Project, enhanced by each modification to the dams,

and mandated by the dictates of the compulsory operational edicts of the Corps’ Water Control Man-
      252
ual.        The Government does not get one free flood of private property which lies below the design

water impoundment contour line of a flood control dam.




248
      9 R.R. 2932:7-14 (Hooper); DX 602 at 4.
249
      9 R.R. 2932:15-18 (Hooper).
250
      9 R.R. 2932:15-18 (Hooper).
251
      9 R.R. 2932:19-22 (Hooper).
252
  As the Government’s own expert confirmed, the maximum inundation of each Plaintiffs’ property
was caused by the impoundment of stormwater runoff behind the Addicks and Barker dams—a fact


                                                              62
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 70 of 88



        A.      Each Test Plaintiffs’ Property was Taken by Government Action.

        The record confirms each of the three parts of the Ridge Line analysis: (1) the effects each

Plaintiff experienced was the predictable result of governmental action, (2) the government’s actions

were sufficiently substantial to justify a takings remedy; and (3) each Plaintiff possessed a protectable

property interest in what it alleges the government has taken. Ridge Line, Inc. v. United States, 346 F.3d

1346, 1355 (Fed. Cir. 2003).

                1.       The flooding of each Test Property was caused by the design, construc-
                         tion, and operation of the Project.

        The flooding of private property behind a dam has long been recognized to constitute a taking.

See Pumpelly v. Green Bay Co., 80 U.S. (13 Wall.) 166, 181 (1872) (flooding of upstream land behind a

dam was a taking); United States v. Dickinson, 331 U.S. 745, 751 (1947) (taking found based on “an

easement for intermittent flooding of land above the new permanent level” of a reservoir); Stockton v.

United States, 214 Ct. Cl. 506, 519 (1977) (finding a taking where reservoir behind government dam

flooded private land); see also Harris Cty. Flood Control Dist. v. Kerr, 499 S.W.3d 793, 807 (Tex. 2016)

(“when a government builds a flood-control dam knowing that certain properties will be flooded by

the resulting reservoir[,] … of course the government must compensate the owners who lose their

land to the reservoir”). Here, the Test Properties are all located within the reservoirs’ designed im-

poundment boundaries; thus the inundation of those properties was—by definition—the predictable

result of the design, construction, and operation of the Government’s flood-control Project. Hansen

v. United States, 65 Fed. Cl. 76, 114 (2005) (taking is “foreseeable” if it is the direct, natural or probable

result of the alleged governmental-authorized actions for a public purpose”). As this Court has previ-

ously noted, cases involving inundation of private property within a federal flood control reservoir are



which the Government has admitted proves causation. U.S. Downstream MSJ at 23 (“Proof of cau-
sation in a flooding case requires plaintiffs to show that their properties experienced more flooding
than they would have experienced absent government action addressing the relevant risk.”).


                                                     63
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 71 of 88



somewhat rare since “engineers do not often fail … to acquire all the land below the contour line of

the designed and intended pool.” Stockton, 214 Ct. Cl. at 519.

           As noted above, the Government has acknowledged that causation is shown by proof that

“Plaintiffs’ properties would have experienced less flooding during Hurricane Harvey if the Project
                       253
had not been built.”         That is precisely what the Government’s own expert, Dr. Robert Nairn, admit-

ted was the case; he acknowledged that the maximum inundation of every Test Property was caused

by stormwater runoff retained behind the Addicks or Barker dam—and further that the flood pool

reservoirs created by the dams were the sole cause of the flooding in ten of the thirteen test properties.

As discussed above, the model upon which Dr. Nairn based his belief that riverine flooding contrib-

uted to the inundation of Ms. Micu, Mr. Giron, and Ms. Burnham cannot be reconciled with the

record evidence showing actual facts experienced by those plaintiffs during and after Harvey. Dr.

Nairn’s only challenge to any causation issue was his “predictive modeling” suggestion that riverine

flooding contributed to the inundation of the remaining three Test Properties (Micu, Giron, and Burn-

ham), but it is unreliable and contrary to the actual conditions during Harvey.

           In addition, Plaintiffs’ expert Dr. Philip Bedient testified that the sole cause of the flooding of

each Test Property was the design, construction, and operation of the Project. In contrast to Dr.

Nairn’s approach, Dr. Bedient based his opinion on the actual data recorded by unchallenged sources,

including evidence regarding flood pool levels at each reservoir and the measured elevations of each

Test Property.




253
      U.S. Downstream MSJ at 2, 23; see also Sponenbarger, 308 U.S. at 266.


                                                      64
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 72 of 88



                   2.      The Government does not get one free flood of private property which
                           lies upstream of and within the impoundment contour line of a flood
                           control dam.

           Using dicta from inapposite cases involving, inter alia, the flooding of properties downstream of

a flood-control dam, the Government asks this Court to adopt a bright line rule that unless a property
                                                     254
is flooded multiple times, there can be no taking.         Such a rule has no support in takings jurisprudence

and such bright line tests have been consistently rejected by federal courts.

           “Taking claims must be decided on the particular facts of each case.” Herriman v. United States,

8 Cl. Ct. 411, 417 (1985). And while multiple flood events of a downstream property can inform the

question of whether such flooding was foreseeable, it is not a dispositive factor in a case where the

flooded property lies within the reservoir the government’s dam was designed to create. As the court

in Stockton v. United States, 214 Ct. Cl. 506, 518-19 (1977) (emphasis added) explained:

           We further believe that only one actual flooding is enough when the property is up-
           stream of the dam and below the contour line to which the dam is designed to
           impound water. Then, even if there has been but one flooding, the result is only that
           which the engineers intended the dam to achieve. Cases saying that “one flooding does
           not constitute a taking,” Hartwig v. United States, 202 Ct. Cl. 801, 809 (1973) and cases
           therein cited, are cases where the property flooded is downstream of the dam and the
           damage is an unintended and unwanted result of changes effected by the dam in the
           downstream flow or consequential and indirect upstream flooding. Cases such as we
           have here do not often occur because the engineers do not often fail, as here, to acquire
           all the land below the contour line of the designed and intended pool.

           Project-induced flooding within a dam’s maximum design pool is “‘reasonably to be antici-

pated by the government.’” Ridge Line, 346 F.3d at 1356 (quoting Sanguinetti v. United States, 264 U.S.

146, 150 (1924)); see also Portsmouth Harbor Land & Hotel Co. v. United States, 260 U.S. 327, 329 (1922)

(government’s erection of artillery guns “with the admitted intent to fire across the claimants’ land at

will,” can effect a taking with the firing of a single shot); Quebedeaux v. United States, 112 Fed. Cl. 317,

323-24 (2013) (periodicity of flooding from a government project is only one indication of “whether


254
      See U.S. Post-Trial Brief at 86-87.


                                                      65
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 73 of 88



defendant has appropriated an interest for itself in the affected property” by subjecting the property

to “a permanent liability to intermittent but inevitably recurring overflows”).

        The Government’s “free flood” argument echoes one explicitly rejected in Quebedeaux, 112

Fed. Cl. at 324-25-34 (citations omitted):

        [The] multi-factored, factually-intensive nature of the takings analysis is well-evidenced
        in the Supreme Court’s recent opinion in Arkansas Game & Fish. In that case, the Court
        reversed a Federal Circuit decision holding that a government-induced flooding, tem-
        porary in duration, gains an automatic exemption from Takings Clause inspection. The
        Court rejected this bright-line rule because it viewed the determination of whether a
        flood results in a takings as a case-specific, factual inquiry, emphasizing that “[f]looding
        cases, like other takings cases, should be assessed with reference to the ‘particular cir-
        cumstances of each case,’ and not by resorting to blanket exclusionary rules. … A
        similar approach to the takings analysis is reflected in flooding cases like Ridge Line, in
        which the Federal Circuit employed a two-part test—focusing on causation and appro-
        priation—to distinguish between a takings and a tort. These multifaceted approaches,
        heavily imbued, as they are, with factual considerations, strongly militate against the
        adoption of a bright-line rule that would require this court to dismiss plaintiffs’ com-
        plaint which avers that the invasion here was intended, the flooding foreseeable, and
        the damages severe—simply because it cites only a single recent flooding event.

        There is no basis to adopt a bright line rule giving the Government the right to “one free

flood” in every case—and certainly not on this record where the Plaintiffs’ properties lie within the

reservoir that the flood-control dams were designed to create. This is particularly true in light of the

severity associated with the Government’s operating concept of imposing flooding on homes and

businesses with no legal right.

                3.      Each Plaintiff held a compensable property interest that was subjected
                        to severe interference by the government’s action.

        Each Test Property Plaintiff provided proof at trial of protectable interests in both real and

personal property taken by the flooding from the Addicks and Barker reservoir pools; the lengthy

record of that testimony and documentation will not be repeated here. Likewise the record confirms

the severe nature of the deprivation of property rights caused by the Government’s actions. “It is

the character of the invasion, not the amount of damage resulting from it, so long as the damage is

substantial, that determines the question whether it is a taking.” Big Oak Farms, Inc. v. United States, 105


                                                    66
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 74 of 88



Fed. Cl. 48, 53 (2012) (quoting United States v. Cress, 243 U.S. 316, 328 (1917)). The question is “whether

the injury constituted a sufficiently severe invasion that interfered with the landowner’s reasonable

expectations as to the use of their property.” Arkansas Game & Fish, 736 F.3d at 1370. Among other

deprivations, the Government’s actions denied each Plaintiff the right to use and enjoy the real and

personal property interests they owned in the subject properties. Ideker Farms, Inc. v. United States, 136

Fed. Cl. 654, 679-80 (2018) (stating “for purposes of establishing severity, it is sufficient for plaintiffs

to show that government-induced flooding has interfered with plaintiffs’ ability to use their land for

its intended purposes”), reconsideration denied, 142 Fed. Cl. 222 (2019).

        In addition, the expert testimony from Dr. Randall Bell and Mr. Matthew Deal, along with the

factual testimony and documentary evidence from each Plaintiff, demonstrated how the Govern-

ment’s storage of stormwaters on these properties severely interfered with their customary uses as well

as the devastating effects of the intrusions on each Plaintiff. Each Plaintiff lost the customary use of

their primary residence or business for an extended period of time, each lost access to and from their

property, and each had economic losses in the form of property diminution and costs-to cure and

repair. Aside from Popovici, each lost hundreds if not thousands of items of personal property which

was destroyed. Neither the existence of protectable property interests, nor the severity of the Govern-

ment’s interference with those interests, can be seriously questioned on this record.

        Still, as in its motion to dismiss, the Government asserts that the Test Property Plaintiffs do

not own property interests protected by the Just Compensation Clause by advancing the same argu-

ments that Plaintiffs have no protectable property rights under Texas law, but trying to cloak the

arguments in legal authority and terms different than before.255 However, the Government’s repeated




255
   Compare U.S. Post-Trial Brief at 93-97, with United States’ Motion To Dismiss For Lack Of Juris-
diction And For Failure To State A Claim For Which Relief Can Be Granted, ECF No. 59, at 14-19.


                                                    67
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 75 of 88



attempts to classify the operative property rights as the “right to be free of flooding during a hurricane”

fail to convince, and its supporting arguments fare no better.

        As this Court recognized when rejecting the Government’s feint, the Texas Supreme Court

has recognized that “where the government made a conscious decision to subject particular properties

to inundation so that other properties would be spared, as happens when a government builds a flood-

control dam knowing that certain properties will be flooded by the resulting reservoir[,] … of course

the government must compensate the owners who lose their land to the reservoir.” In re Upstream

Addicks and Barker (Texas) Flood-Control Reservoirs, 138 Fed. Cl. at 667 (quoting Harris Cty. Flood Control

Dist. v. Kerr, 499 S.W.3d 793, 807 (Tex. 2016)); see also Tarrant Reg’l Water Dist. v. Gragg, 151 S.W.3d 546,

555 (Tex. 2004) (finding a taking where “the extensive damage the [plaintiff] experienced was the

inevitable result of the reservoir’s construction and of its operation as intended”); Brazos River Auth. v.

City of Graham, 354 S.W.2d 99, 105 (Tex. 1961) (finding a taking and explaining that “decent regard

for private property rights” requires compensation for flooding caused by “flood control and im-

provement agencies”). Plaintiffs held protectable property interests pursuant to the relevant state law

principles. The Government’s attempt to invoke the police powers and necessity doctrines, and its

assertion that Plaintiffs cannot recover because they purchased their properties after the dams had

been built should again be rejected for the reasons previously found by this Court.

        Nor is the Government insulated from liability by the federal Flood Control Act of 1928, 33

U.S.C. § 702(c). Once again, as this Court said in previously rejecting the same argument, “[t]he Flood

Control Act does not supersede or bar this court’s jurisdiction over takings claims for flooding, and it

does not extinguish plaintiffs’ substantive right to just compensation.” In re Upstream Addicks and Barker

(Texas) Flood-Control Reservoirs, 138 Fed. Cl. at 668 (discussing inter alia Scranton v. Wheeler, 179 U.S. 141,

153 (1900) (‘‘Congress may not override the provision that just compensation must be made when

private property is taken for public use.’’)). There is nothing in this record, or applicable statutory law,



                                                      68
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 76 of 88



that shows Congress has withdrawn its waiver of sovereign immunity for these claims, and § 702(c)

remains completely irrelevant.

        B.      The Government’s Action in this Case was not an Exercise of Police Power that
                Absolves it of its Constitutional Obligation to Compensate Plaintiffs.

        As in its motion to dismiss, the Government rests its “police power” defense on the doctrine

as put forward in Miller v. Schoene, 276 U.S. 272 (1928)—a defense previously rejected by this Court.

See In re Upstream Addicks and Barker (Texas) Flood-Control Reservoirs, 138 Fed. Cl. 658, 669 (2018) (“[I]

was not that the government had to respond to Tropical Storm Harvey as an emergency that necessi-

tated the flooding of private land, but rather it was the design of the dams and the government’s

procedures for operating them, all put in place well before Harvey arrived.”). The police powers doc-

trine is no more applicable now than when this Court denied the Government’s motion to dismiss;

indeed the only thing that has happened since this Court’s first rejection of the defense has been the

mountain of evidence and testimony at trial which confirm that the police powers doctrine is wholly

inapplicable to this action.

        The Addicks and Barker dams were designed and constructed decades before Harvey and

were intended to create the very reservoir pools that flooded Plaintiffs’ properties. The Corps’ man-

datory procedures for operating the dams—meticulously followed with not a single discretionary

deviation—were likewise in place years before Harvey. The purported “emergency” decisions which

the Government relies on to trigger its police powers defense never existed.

        C.      The Doctrine of “Necessity” does not Absolve the Government of its Constitu-
                tional Obligation to Compensate Plaintiffs.

        The Government’s purported “doctrine of necessity” defense likewise fails. Similar to the po-

lice power argument, the necessity doctrine is used to assess the Government’s response to situations

that require immediate action. Trinco Inv. Co. v. United States, 722 F.3d 1375, 1380 (Fed. Cir. 2013) (“The




                                                    69
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 77 of 88



defense requires both an actual emergency and an imminent danger met by a response that is actually nec-

essary) (emphasis added).”

        Therefore, the “necessity doctrine” defense fails based on the same record evidence which

shows that the Corps “decisions” concerning the design, construction, and operation of the Addicks

and Barker dams were not made “in the heat of an emergency,” but were rather the result of the Corp

following its standard operating protocols put in place years before Harvey. Accepting the Govern-

ment’s invocation of the defense of “necessity” would stretch that doctrine well beyond its intended

scope since the Government actions that form the basis of Plaintiffs’ claims took place years (even

decades) before the Harvey event, and it was those Government actions which put the Corps in the

situation about which it complains.256

        Indeed, the cases that the Government points to as establishing the defense show it to be

inapplicable. Bowditch v. Boston, 101 U.S. 16 (1879), involved a fire in the City of Boston. The holding

discusses the authority of Fire Engineers to decide to destroy a house in order to prevent the fire from

spreading based on laws of the municipality. Id. at 17. As Bowditch demonstrates, the doctrine only

shields decisions made at the time of an immediate and impending threat. See also TrinCo Inv. Co. v.

United States, 722 F.3d 1375, 1378 (Fed. Cir. 2013) (“The Supreme Court has consistently held that the

doctrine of necessity may be applied only when there is an imminent danger and an actual emergency

giving rise to actual necessity.”).


256
   As noted, the claims in this case stem from the design, construction, and operation of the Addicks
and Barker dams—actions that were taken, and operations that were mandated—years prior to August
2017. Furthermore, the government does not dispute that it could have averted any “crisis” by acquir-
ing property interests in the relevant land decades ago, or at any time thereafter, when the Corps
repeatedly decided not to acquire the right to flood all the land within the design pools of its dams.
The government cites no case in which a purported emergency has ever excused a taking under similar
circumstances—that is, where the government had predicted the “emergency” for many decades and
could have averted it by condemning the affected property in the ordinary course. Cf. TrinCo. Inv. Co.
v. United States, 722 F.3d 1375, 1379 (Fed. Cir. 2013) (limiting the “necessity defense” to actions taken
in the face of an “actual emergency with immediate and impending danger”).


                                                   70
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 78 of 88



        Nor can the Government’s long-contemplated and intended result, the flooding of the areas

within the design reservoir of each dam, equate to the need to take “temporary, unplanned” measures

taken “under exigent circumstances” as was faced by U.S. troops who occupied private buildings dur-

ing the Panama riots in 1964, as the Government implies by citing Nat’l Bd. of YMCA v. United States,

395 U.S. 85, 92-93 (1969).

        Nor does United States v. Caltex (Philippines), Inc., 344 U.S. 149 (1952), help the Government.

Caltex involved a claim based on the destruction of private oil terminal facilities during World War II

to prevent the Japanese from taking control of those valuable wartime assets. The Court held that the

unique circumstance requiring the destruction of property of strategic value during wartime to prevent

the enemy from using it to wage war justified the demolition and shielded the United States from

liability under the Fifth Amendment. 344 U.S. at 153.

        And Steele v. Houston, 603 S.W.2d 786 (Tex. 1980) is completely inapposite since it was a case

decided under Texas state takings principles and examined whether the state was required to compen-

sate plaintiffs for property merely damaged though not taken (since title had not been transferred to

the state), which is required by the Texas Constitution. See Tex. Const. art. 1, § 17. Even so, the Texas

Supreme Court reversed summary judgment against the plaintiffs, holding they had stated a claim for

compensation. 603 S.W.2d at 791 (“It is our opinion that plaintiffs’ pleadings and their claim in con-

testing the motion for summary judgment established a lawful cause of action under Section 17, Article

I, of the Texas Constitution.”).

        The Government’s defense based on the doctrine of necessity should therefore be rejected for

the same reasons as its police powers argument. This case requires looking at the Government’s ac-

tions over the course of decades, not just in the moments before the destruction of Plaintiffs’ property.

Like the court in TrinCo this Court should reject the Government’s attempt to stretch the necessity

doctrine into a coverall for any claim against it.



                                                     71
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 79 of 88



           D.      Plaintiffs Have Proven the Taking of Personal Property.
                                                                                                                 257
           The Government suggests that Plaintiffs’ principal claims are for taking of real property.

Not so. Within the limited scope of the liability phase of this case, Plaintiffs’ amply proved the taking
                                                                  258
of personal property through extensive trial testimony.                 The Government complains that it “has no

way of knowing what it allegedly took” because Plaintiffs did not each spend many hours on the stand

to document each and every chair, table, family photo, child’s toy and salt shaker that they had to
                         259
throw to the curb.             But at the liability phase of the trial, Plaintiffs have met their burden to substan-
                                                                        260
tiate that personal property is among their taking claims.                    The Government’s complaint that their
                                                                                          261
testimony was mere “generalities” is both wrong, and not a legal argument.

           For its legal argument, the Government cites to a litany of cases to argue that all personal

property claims are really claims for “consequential damages” and “not compensable under the Fifth
                  262
Amendment.”             However, not one of these cases are relevant to the claims, or facts presented here.

In Yuba Nat. Res., Inc. v. United States, there was no compensation due for the difference in value of the

gold over the time period of the temporary taking. 904 F.2d 1577, 1581–82 (Fed. Cir. 1990). In Air



257
      U.S. Post-Trial Brief at 159.
258
   E.g., 6 RR 1717:24-1719:7; 1713:8-1716:25 (Banker); Banker 24e (pile of personal property); Burn-
ham 54h (refrigerator); Burnham 54i (sofa covered with mold); 6 RR 1678:11–22 (Giron); 7 RR
1842:20-1844:14 (Holland); 5 RR 1391:4-15, 1392:4-15 (Strebel); 5 RR 1303:18-1304:20, 1326:7-23
(Micu); Micu Exhibit 10 at 38; 4 RR 1090:1-7, 1091:6-1092:6 (Soares); 6 RR 1603:21-1605:8 (Stewart);
6 RR 1635:8-1638:17 (Wind).
259
      U.S. Post-Trial Brief at 160.
260
    In addition to extensive trial testimony, Plaintiffs’ Opening Post-Trial Brief discussed personal
property as among the property interests. Plaintiffs’ Opening Post-Trial Brief, ECF No. 235, at 26
(citing Horne v. Dep’t of Ag., 569 U.S. 513 (2013).
261
      U.S. Post-Trial Brief at 159–60.
262
      U.S. Post-Trial Brief at 160–61.


                                                            72
              Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 80 of 88



Pegasus of D.C., Inc. v. United States, an FAA regulation prohibited operation of helicopters over Wash-

ington, D.C. 424 F.3d 1206, 1215 (Fed. Cir. 2005). The plaintiff, who was the leaseholder of the

heliport, was denied compensation because it did not own the helicopters, and the frustration of its

business expectations were derivative injuries only. Id. at 1215–16. Three other cases denied compen-

sation for consequential damages because they were not the intended target of the Government action.

Mitchell v. United States, 267 U.S. 341, 345 (1925) (damage to canning business after nearby farmland

was taken by eminent domain); R. J. Widen Co. v. United States, 357 F.2d 988, 990, 993–94 (1966).

(damage to tannery from loss of upstream water supply); Klein v. United States, 375 F.2d 825, 829 (1967)

(damage to gravel contracts “simply frustrated”).

              Here, Plaintiffs presented ample evidence at trial that the Government intended to capture

and store stormwater in the Addicks and Barker Reservoirs, and intended to store the resulting pools

on Plaintiffs’ private property, invading and damaging both their structures and their personal prop-
        263
erty.         Not surprisingly, property-owners customarily keep their personal possessions in their homes.

The Government’s attempt to evade liability for personal property must be rejected. The specific

details related to a plaintiff’s personal property are best handled in the damages phase.



IV.           PLAINTIFFS HAVE PROVEN A TAKING UNDER
              AN ARKANSAS GAME & FISH ANALYSIS.

              Liability for this physical taking should be evaluated pursuant to the Ridge Line inquiry of

whether the flooding they experienced was the “predictable result of the government’s action, and

whether the government’s actions were sufficiently substantial to justify a takings remedy.” 346 F.3d

at 1355. The desire by the Government to garner more leeway in avoiding compensating Plaintiffs by

“replacing” this relatively objective standard in favor of the multi-factor analysis applied in Arkansas


263
      See Plaintiffs’ Opening Post-Trial Brief, ECF No. 235, at 13–24; 28–39; 111–14.


                                                       73
          Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 81 of 88



Game is understandable, but unavailing. Yet even were this Court to analyze liability in this case based

on the Arkansas Game analysis, a constitutional taking has been proven.

          Initially, Plaintiffs would refer this Court back to the extensive discussion of the Arkansas

Game & Fish factors in plaintiffs’ Opening Post-Trial Brief. That discussion will not be repeated here.

          A.      The Time and Duration of the Taking.

          Because Plaintiffs’ properties were physically taken by the flooding from the reservoirs

(whether temporarily or permanently), the “temporal element” of the analysis is used “to determine

the measure of just compensation under the Fifth Amendment, not whether a claim arose at all.

Caquelin v. United States, 140 Fed. Cl. 564, 573-74 (2018). Here, each Plaintiff lost the customary use

and enjoyment of their real property for a significant period of time, and all but Popovici permanently

lost a vast array and tremendous amount of personal property as well. The first factor supports a

taking.

          B.      The Degree to Which the Invasion was Intended.

          That the flooding of Plaintiffs’ properties was intended is likewise clear. The flooding of these

properties was “the direct, natural, or probable result of the authorized government action,” as they

lie within the design pool of the federal flood-control reservoir. United States v. Dickinson, 331 U.S. 745,

751 (1947) (taking of “an easement for intermittent flooding of land above the new permanent level”

of a reservoir); Stockton v. United States, 214 Ct. Cl. 506, 519 (1977) (taking where reservoir behind

government dam flooded private land contained therein); Quebedeaux v. United States, 112 Fed. Cl. 317,

323-24 (2013) (taking claim valid where government had “appropriated an interest for itself in the

affected property” even though “only a single recent flooding event” was alleged).

          Likewise, Plaintiffs’ injuries—the lost use of flooded real property and the destruction/com-

plete deprival of personal property—were the “likely result” of the inundation of their homes and

businesses. Moden v. United States, 404 F.3d 1335, 1343 (Fed. Cir. 2005). The Addicks and Barker dams



                                                     74
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 82 of 88



were designed, constructed, and operated with the intent and purpose of holding back stormwater

runoff from the upper Buffalo Bayou watershed in amounts greater than those experienced during

Harvey. Everything the Government did during Harvey was mandated by the approved Water Control
                                                                                                    264
Manual, and was done to effectuate the Project’s public purpose of protecting downstream.                 The

flood pools that resulted from the prescribed use and operation of the federal flood control Project

was well within its design parameters, not only from the perspective of rainfall amounts, but also from
                                     265
the perspective of pool elevations.        The evidence supporting the intent prong could not be stronger

in this case, as is shown by evidence of the Government’s repeated contemplations to buy the very
                                                      266
land it knew its Project would necessarily occupy.          The second factor supports a taking.

           C.     The Foreseeable Result of the Authorized Government Action.

           The question presented by the third factor is whether the invasion of Plaintiffs’ property was

the foreseeable result of Government action. Banks v. United States, 138 Fed. Cl. 141, 150 (2018). As

noted earlier, a taking is “foreseeable” if it is the direct, natural or probable result of the alleged Gov-

ernment authorized actions for a public purpose and not a mere eventual or consequential injury



264
   See 1 R.R. 175:1-14 (Thomas: flooding of homes upstream during Harvey was no accident, was
mandated by dictates of Water Control Manual ); 1 R.R. 176:12-177:1 (Thomas: upstream homes
flooded by runoff held back by federal project); 6 R.R. 1448:18-21 (Long: during Harvey the Govern-
ment did not depart from the dictates of the Water Control Manual); 6 R.R. 1449:5-8 (Long: everything
the Corps did during the Harvey event was covered by the Water Control Manual). As Richard Long
testified, in his 41 years at the Corp, he is unaware of a single instance when the Water Control Manual
had ever been disregarded. 6 R.R. 1446:16-24.
265
      1 R.R. 151:8-15,; 1 R.R. 152:2-3; 4 R.R. 995:10-24.
266
   See 1 R.R. 289:21 (Corps considered acquiring additional upstream real estate in the 1980s but
decided not to do so); JX 52, Buffalo Bayou and Tributaries, Texas, Reconnaissance Report: Section
216 Study, Addick and Barker Reservoirs, Houston, Texas (October 1995, USACE 015148) (1995 Reconnais-
sance Report wherein the Corps again considered acquiring real estate or a flowage easement but chose
the “no action” alternative instead); 4 R.R. 852:19-853:6 (noting that the Corps has repeatedly evalu-
ated, but never asked for, funds to acquire additional upstream land despite knowing that thousands
of people live within the flood pools of the reservoirs).


                                                      75
           Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 83 of 88



inflicted by those actions. Cary, 552 F.3d at 1377; Moden, 404 F.3d at 1342; see also Hansen v United States,

65 Fed. Cl. 76, 97 (2005) (“the Ridge Line court adopted the traditional objective tort-causation ap-

proach to takings as an alternative means for establishing a takings claim,” which “allows a takings

claim to lie so long as the harm is proximately related to the causative action”).

           In this case the flooding of Plaintiffs’ homes and properties was actually foreseen. The Corps’

internal “Reservoir Structure” maps depict the elevations of upstream structures located within Ad-
                                                                                     267
dicks and Barker’s respective pools and are clear evidence of foreseeability.              The building of flood-

control dams with pool reservoirs large enough to include a specific area means that the natural and

probable result of the design and construction of those dams is the flooding of the specific areas.

The third factor supports finding a taking.

           D.      The Character of the Land at Issue.

           The properties at issue are homes and businesses located within deed-restricted residential

communities and adjacent commercial developments whose land use is grossly inconsistent with stor-
                                                                    268
ing contaminated black water for weeks or months on end.                  As to this factor, the Corps not only

forwent obtaining the legal right to impose flooding on these lands, it acted to aid the alteration of the

“character of the land” from the rice fields it originally decided were cheap enough to flood and for-

went obtaining the legal right to do so, to the more valuable properties that are now within the
                              269
footprint of the reservoirs.        As homes and places of business, the Plaintiffs’ properties are vulnerable


267
   PX 268, Addicks and Barker Reservoir Structures Maps (USACE USACE668672-75); PX 271,
Addicks and Barker Inundation Maps (2002 USACE 668684-85) (depicting area that would be covered
by an Addicks reservoir pool of 108 feet and 112 feet and area covered by a Barker reservoir pool of
104 feet).
268
      See 31 Fed. Reg. 9108 (July 2, 1966).
269
    As the record shows, originally, the Corps followed a policy to decline all requests for channel
improvements 2 R.R. 382:19-383:5. But in the late 1970s, the Corps reversed course and took affirm-
ative actions to grant easements on its property within the reservoirs so that such development could


                                                        76
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 84 of 88



to loss from flooding, and the testimony from the each Plaintiff confirmed that their properties had

never experience flooding of the kind or severity as the inundation that occurred during Harvey. The

fourth factor supports a taking.

        E.      The Severity of the Interference.

        “[I]t is the character of the invasion, not the amount of damage resulting from it, so long as

the damage is substantial, that determines the question whether it is a taking.” United States v. Cress,

243 U.S. 316, 328 (1917). Plaintiffs meet the “severity” burden inasmuch as each of them testified to

the permanent damage to and complete deprivation of the use and enjoyment of their real properties,

and the permanent loss of their personal property. All Plaintiffs have suffered lost property value.

Accordingly, this factor supports a taking.

        F.      Plaintiffs’ Reasonable Investment-Backed Expectations
                Regarding the Land’s Use.

        Finally, the Government’s best effort comes in its attack under this Arkansas Game factor: the

issue regarding the “reasonable investment-backed expectations” of the property owners of the use

and enjoyment of their property. As noted previously, prior to Arkansas Game, this factor only applied

in regulatory takings cases and examined whether a plaintiff’s “expectation that the regulatory regime

in existence at the time of their acquisition will remain in place, and that new, more restrictive legisla-

tion or regulations [would] not be adopted.” Love Terminal Partners, L.P. v. United States, 889 F.3d 1331,

1345 (Fed. Cir. 2018). Given the physical taking involved here, the factor has no place in the analysis—

and certainly should not be given the weight the Government would urge. See Preseault v. United States,




go forward. 2 R.R. 383:9-18. The Corps cannot now complain that it was caught unawares—or did
not foresee—the change in the character of the land given the record showing it knew of, and aided,
that change. 2 R.R. 387:1-4 (Thomas conceding the Government could have maintained its prior pol-
icy and simply said “no” to the developers); 2 R.R. 387:13-22 (Corps recognized its actions would
result in more development and a greater risk of flood damages to private property in upstream areas).


                                                    77
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 85 of 88



100 F.3d 1525 (Fed. Cir. 1996) (“The Government’s attempt to read the concept of ‘reasonable ex-

pectations’ as used in regulatory takings law into the analysis of a physical occupation case would

undermine, if not eviscerate, long-recognized understandings regarding protection of property rights;

it is rejected categorically. The trial court erred in accepting the Government’s effort to inject into the

analysis of this physical taking case the question of the owner’s ‘reasonable expectations.’”); see also

Palm Beach Isles Assoc. v. United States, 231 F.3d 1354, 1364 (Fed. Cir. 2000) (noting that when a cate-

gorical taking is found to have occurred, “reasonable investment-backed expectations are not a proper

part of the analysis, just as they are not in physical takings cases”).

        Nevertheless, even if an analysis of this factor were proper in this case, the record shows it

too supports the finding of a taking. Plaintiffs will not here cut-and-paste the lengthy analysis of the

character and aspects of the various property interests held by Plaintiffs, or the reasonable expecta-

tions they had for the use and enjoyment of those properties which the Government’s flooding

devastated. The Court is referred to that analysis at pages 56-100 of Plaintiff’s Opening Post-Trial

Brief. That being said, the Government’s formulaic recitation that each and every Test Property “has

historically been subject to natural flooding during large storms” is reflective of its willingness to over-

reach. As shown in Plaintiffs’ Opening Post-Trial Brief, the above-quoted statement has no basis in

the record.

        And as to knowledge, each Plaintiff testified that they did not know their property was sited
                                                  270
within a federal flood-control reservoir pool.          Plaintiffs’ lack of knowledge about their location

within a federal reservoir correlates with the other evidence at trial (discussed above) regarding the



270
   E.g., 6 R.R. 1729:10-15 (Banker); 6 R.R. 1758:15-1760:3 (Burnham); 6 R.R. 1654:8-18, 6 R.R.
1651:8-17 (Giron); 7 R.R. 1834:14-16 (Holland); 5 R.R. 1413:15-1414:5 (Strebel, Lakes on Eldridge
Community Association); 5 R.R. 1293:24-1294:15 (Micu); 5 R.R. 1225:2-17 (Popovici); 6 R.R. 1738:9-
17 (Sidhu); 4 R.R. 1076:22-1078:3 (Soares); 6 R.R. 1607:19-22 (Stewart); 7 R.R. 2151:16-20 (Turney);
6 R.R. 1626:1-1627:7 (Wind); 7 R.R. 2120:20 - 2121:5 (Lesikar, West Houston Airport Corporation).


                                                        78
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 86 of 88



efforts of the Corps to downplay (or in some cases, conceal) this fact from the public. The evidence

showed that citizens and landowners were kept in the dark about how the Addicks and Barker dams

and reservoirs truly operated. The Government presented no evidence that the Test Property Plaintiffs

knew, or reasonably should have known, their properties were subject to reservoir pool flooding.

        In sum, the Plaintiffs’ “reasonable investment-backed expectations” should not be at issue in

a physical takings case, and even if the factor were to be considered, the issue represents at most “one

factor” that is not “talismanic” or “dispositive.” Palazzolo v. Rhode Island, 533 U.S. 634 (2001) (O’Con-

nor, J., concurring); see Ark. Game & Fish, 568 U.S. at 39. And the reality remains that most of the

Plaintiffs invested their life savings into the Test Properties without knowledge or expectation of a

flood risk that the Government over the years acted to conceal and/or minimize. On this record, this

factor supports a taking.

                                           CONCLUSION

        The thirteen Test Property Plaintiffs proved at trial that the U.S. Army Corps of Engineers

designed, constructed, and operated the Buffalo Bayou & Tributaries Project with the intent to capture

and store stormwater runoff from the upper Buffalo Bayou watersheds, and that during Tropical

Storm Harvey, the Government impounded sufficient water to inundate Plaintiffs’ private properties

for the public benefit.

        The Government’s arguments that Harvey was an unprecedented rainfall event and the flood-

ing of Plaintiffs’ properties unforeseeable; that Harvey was an “emergency” that forced the Corps to

make “zero-sum” decisions of whether to flood Upstream or Downstream properties; that Plaintiffs

did not possess compensable interests in real and personal property under Fifth Amendment takings

law; and that it gets “one free flood” of property within the design pool of its federal flood-control

reservoir all should be rejected—as many have already been in this case.




                                                   79
        Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 87 of 88



        The factual record of Government knowledge and intent concerning the design, construction,

and operation of its Project, coupled with the expert evidence (including that from the Government’s

own hydrologist) confirming causation compel a finding that the United States is liable to each of the

thirteen Test Property Plaintiffs for the physical taking of their real and personal property.

                                                        Respectfully submitted,

                                                        /s/ Daniel H. Charest
                                                        Daniel H. Charest
                                                        Larry Vincent
                                                        Burns & Charest LLP
                                                        900 Jackson Street, Suite 500
                                                        Dallas, Texas 75202
                                                        469-904-4550
                                                        dcharest@burnscharest.com
                                                        lvincent@burnscharest.com
                                                            Co-Lead Counsel, Upstream Pre-Trial
                                                            Discovery and Dispositive Motions
                                                            Co-Lead Counsel for Upstream Plaintiffs
                                                            as to Jurisdictional Discovery, Motion to
                                                            Dismiss, and Scheduling

                                                        Charles Irvine
                                                        Irvine & Conner PLLC
                                                        4709 Austin Street
                                                        Houston, Texas 77004
                                                        713-533-1704
                                                        charles@irvineconner.com
                                                           Co-Lead Counsel, Upstream Pre-Trial
                                                           Discovery and Dispositive Motions

                                                        Edwin Armistead “Armi” Easterby
                                                        WILLIAMS HART BOUNDAS
                                                        EASTERBY, LLP
                                                        8441 Gulf Freeway, Suite 600
                                                        Houston, Texas 77017
                                                        713-230-2200
                                                        aeasterby@whlaw.com
                                                           Co-Lead Counsel, Upstream Pre-Trial Discovery
                                                           and Dispositive Motions




                                                   80
       Case 1:17-cv-09001-CFL Document 246 Filed 09/06/19 Page 88 of 88




                                                      Vuk S. Vujasinovic
                                                      VB ATTORNEYS, PLLC
                                                      6363 Woodway Dr., Suite 400
                                                      Houston, Texas 77057
                                                      713-224-7800
                                                      vuk@vbattorneys.com
                                                        Of Counsel for Individual Upstream Plaintiffs as
                                                        to Jurisdictional Discovery, Motion to Dismiss,
                                                        and Scheduling


                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certified that a true and correct copy of the foregoing instru-

ment was served on all counsel of record in this Sub-Master Cause by filing it via the Court’s ECF

system on September 6, 2019.


                                                      /s/Daniel H. Charest
                                                      Daniel H. Charest




                                                 81
